Exhibit 10.1

 

Execution

 

SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

dated as of

 

December 28, 2005

 

and amended and restated as of

 

January 22, 2010

 

between

 

ARES CAPITAL CORPORATION

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

BANK OF AMERICA, N.A.

SUNTRUST BANK,

as Syndication Agents

 

$690,000,000

 

--------------------------------------------------------------------------------

 

JPMORGAN SECURITIES INC.

BANC OF AMERICA SECURITIES LLC

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Bookrunners and Joint Lead Arrangers

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

1

 

 

 

DEFINITIONS

 

1

 

 

 

SECTION 1.01. Defined Terms

 

1

SECTION 1.02. Classification of Loans and Borrowings

 

30

SECTION 1.03. Terms Generally

 

30

SECTION 1.04. Accounting Terms; GAAP

 

30

SECTION 1.06. Currencies; Currency Equivalents

 

31

 

 

 

ARTICLE II

 

32

 

 

 

THE CREDITS

 

32

 

 

 

SECTION 2.01. The Commitments

 

32

SECTION 2.02. Loans and Borrowings

 

33

SECTION 2.03. Requests for Borrowings

 

34

SECTION 2.04. Letters of Credit

 

35

SECTION 2.05. Funding of Obligations

 

 

SECTION 2.06. Interest Elections

 

40

SECTION 2.07. Termination, Reduction or Increase of the Commitments

 

42

SECTION 2.08. Repayment of Loans; Evidence of Debt

 

45

SECTION 2.09. Prepayment of Loans

 

46

SECTION 2.10. Fees

 

48

SECTION 2.11. Interest

 

49

SECTION 2.12. Alternate Rate of Interest

 

50

SECTION 2.13. Increased Costs

 

51

SECTION 2.14. Break Funding Payments

 

52

SECTION 2.15. Taxes

 

53

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

56

SECTION 2.17. Defaulting Lenders

 

58

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

 

60

 

 

 

ARTICLE III

 

61

 

 

 

REPRESENTATIONS AND WARRANTIES

 

61

 

 

 

SECTION 3.01. Organization; Powers

 

61

SECTION 3.02. Authorization; Enforceability

 

61

SECTION 3.03. Governmental Approvals; No Conflicts

 

61

SECTION 3.04. Financial Condition; No Material Adverse Change

 

62

SECTION 3.05. Litigation

 

63

SECTION 3.06. Compliance with Laws and Agreements

 

63

 

ii

--------------------------------------------------------------------------------


 

SECTION 3.07. Reserved

 

63

SECTION 3.08. Taxes

 

63

SECTION 3.09. ERISA

 

63

SECTION 3.10. Disclosure

 

63

SECTION 3.11. Investment Company Act; Margin Regulations

 

64

SECTION 3.12. Material Agreements and Liens

 

64

SECTION 3.13. Subsidiaries and Investments

 

65

SECTION 3.14. Properties

 

65

SECTION 3.15. Affiliate Agreements

 

66

 

 

 

ARTICLE IV

 

66

 

 

 

CONDITIONS

 

66

 

 

 

SECTION 4.01. Restatement Effective Date

 

66

SECTION 4.02. Each Credit Event

 

68

 

 

 

ARTICLE V

 

69

 

 

 

AFFIRMATIVE COVENANTS

 

69

 

 

 

SECTION 5.01. Financial Statements and Other Information

 

69

SECTION 5.02. Notices of Material Events

 

71

SECTION 5.03. Existence; Conduct of Business

 

71

SECTION 5.04. Payment of Obligations

 

71

SECTION 5.05. Maintenance of Properties; Insurance

 

71

SECTION 5.06. Books and Records; Inspection and Audit Rights

 

72

SECTION 5.07. Compliance with Laws

 

72

SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances

 

73

SECTION 5.09. Use of Proceeds

 

75

SECTION 5.10. Status of RIC and BDC

 

75

SECTION 5.11. Investment and Valuation Policies

 

75

SECTION 5.12. Portfolio Valuation and Diversification, Etc.

 

75

SECTION 5.13. Calculation of Borrowing Base

 

78

 

 

 

ARTICLE VI

 

85

 

 

 

NEGATIVE COVENANTS

 

85

 

 

 

SECTION 6.01. Indebtedness

 

85

SECTION 6.02. Liens

 

86

SECTION 6.03. Fundamental Changes

 

87

SECTION 6.04. Investments

 

88

SECTION 6.05. Restricted Payments

 

89

SECTION 6.06. Certain Restrictions on Subsidiaries

 

90

SECTION 6.07. Certain Financial Covenants

 

91

SECTION 6.08. Transactions with Affiliates

 

92

 

iii

--------------------------------------------------------------------------------


 

SECTION 6.09. Lines of Business

 

92

SECTION 6.10. No Further Negative Pledge

 

92

SECTION 6.11. Modifications of Certain Documents

 

93

SECTION 6.12. Permitted Indebtedness

 

93

SECTION 6.13. Specified Debt

 

93

 

 

 

ARTICLE VII

 

94

 

 

 

EVENTS OF DEFAULT

 

94

 

 

 

ARTICLE VIII

 

98

 

 

 

THE ADMINISTRATIVE AGENT

 

98

 

 

 

ARTICLE IX

 

101

 

 

 

MISCELLANEOUS

 

101

 

 

 

SECTION 9.01. Notices; Electronic Communications

 

101

SECTION 9.02. Waivers; Amendments

 

102

SECTION 9.03. Expenses; Indemnity; Damage Waiver

 

105

SECTION 9.04. Successors and Assigns

 

106

SECTION 9.05. Survival

 

110

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

 

110

SECTION 9.07. Severability

 

111

SECTION 9.08. Right of Setoff

 

111

SECTION 9.09. Governing Law; Jurisdiction; Etc.

 

111

SECTION 9.10. WAIVER OF JURY TRIAL

 

112

SECTION 9.11. Judgment Currency

 

112

SECTION 9.12. Headings

 

113

SECTION 9.13. Treatment of Certain Information; Confidentiality

 

113

SECTION 9.14. USA PATRIOT Act

 

114

SECTION 9.15. First Amendment

 

114

SECTION 9.16. Amendment to Security Agreement

 

114

SECTION 9.17. Amendment to Intercreditor Agreement

 

114

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE I

—

Commitments

SCHEDULE II

—

Material Agreements and Liens

SCHEDULE III

—

Litigation

SCHEDULE IV

—

Subsidiaries and Investments

SCHEDULE V

—

Transactions with Affiliates

SCHEDULE VI

—

Moody’s Industry Classification Group List

SCHEDULE VII

—

Approved Dealers and Approved Pricing Services

SCHEDULE VIII

—

Mandatory Cost Schedule

 

EXHIBIT A

-

Form of Assignment and Assumption

EXHIBIT B

-

Form of Guarantee and Security Agreement Confirmation

EXHIBIT C

-

Form of Opinion of Maryland Counsel to the Borrower

EXHIBIT D

-

Form of Opinion of Counsel to JPMCB

EXHIBIT E

-

Form of Borrowing Base Certificate

EXHIBIT F

-

Form of Borrowing Request

EXHIBIT G

-

Form of Interest Election Request

EXHIBIT H

-

Form of First Amendment to Intercreditor Agreement

 

v

--------------------------------------------------------------------------------


 

SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of December 28, 2005 and
amended and restated as of January 22, 2010 (this “Agreement”), between ARES
CAPITAL CORPORATION, the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A. as
Administrative Agent.

 

Ares Capital Corporation, the “Lenders” party thereto (the “Existing Lenders”),
and the Administrative Agent, are parties to a Senior Secured Revolving Credit
Agreement dated as of December 28, 2005 (as amended through the Restatement
Effective Date, the “Original Agreement”).

 

Each of the Existing Lenders not a party hereto (each, a “Retiring Lender”) will
cease to be a “Lender” under the Original Agreement as of the Restatement
Effective Date.  Each (a) Existing Lender party hereto (each, a “Continuing
Lender”) and each (b) lender party hereto (other than Continuing Lenders) (each,
a “New Lender”) shall become or continue as a “Lender” under the Original
Agreement as amended and restated by this Agreement.

 

The Borrower has requested that the Continuing Lenders and the New Lenders
provide the credit facilities described herein under this Agreement which shall
amend and restate the Original Agreement on the terms specified herein to, inter
alia, extend credit to the Borrower in an initial aggregate principal or face
amount not exceeding $690,000,000 at any one time outstanding.  The Continuing
Lenders and the New Lenders are prepared to amend and restate the Original
Agreement upon the terms and conditions hereof, and, accordingly, the parties
hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

 

“Acquisition” means the acquisition by the Borrower of 100% of the outstanding
capital stock of Allied as announced on October 26, 2009.

 

“Additional Debt Amount” means, as of any date, the greater of (a) $25,000,000
and (b) an amount equal to 5% of Shareholder’s Equity less the outstanding
amount of Allied 2011/12 Notes as of such date.

 

1

--------------------------------------------------------------------------------


 

“Adjusted Borrowing Base” means: (a) the lesser of  the (i) Borrowing Base and
(ii) Relevant Available Funds minus (b) the aggregate amount of Cash and Cash
Equivalents included in the Portfolio Investments (provided that cash cover for
outstanding Letters of Credit shall not be treated as a portion of the Portfolio
Investments).

 

“Adjusted Covered Debt Amount” means the Covered Debt Amount minus the aggregate
amount of Cash and Cash Equivalents included in the Portfolio Investments
(provided that cash cover for outstanding Letters of Credit shall not be treated
as a portion of the Portfolio Investments).

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor in the ordinary
course of business.

 

“Affiliate Agreements” means collectively, (a) the Investment Advisory and
Management Agreement dated as of September 30, 2004 between the Borrower and
Ares Capital Management, (b) the Administration Agreement dated as of
September 30, 2004, between the Borrower and Ares Technical Administration LLC,
(c) the Trademark License Agreement dated as of September 30, 2004 between Ares
Capital Corporation and Ares Management LLC and (d) other than for purposes of
Section 6.11, the CP Facility Documents and the Custodian Agreement.

 

“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, English
Pounds Sterling, Euros and, with the agreement of each Lender, any other Foreign
Currency, so long as, in respect of any such specified Foreign Currency or other

 

2

--------------------------------------------------------------------------------


 

Foreign Currency, at such time (a) such Foreign Currency is dealt with in the
London (or, in the case of  English Pounds Sterling, Paris) interbank deposit
market, (b) such Foreign Currency is freely transferable and convertible into
Dollars in the London foreign exchange market and (c) no central bank or other
governmental authorization in the country of issue of such Foreign Currency
(including, in the case of the Euro, any authorization by the European Central
Bank) is required to permit use of such Foreign Currency by any Lender for
making any Loan hereunder and/or to permit the Borrower to borrow and repay the
principal thereof and to pay the interest thereon, unless such authorization has
been obtained and is in full force and effect.

 

“Allied” means Allied Capital Corporation, a Maryland corporation.

 

“Allied 2011/12 Notes” means, collectively (i) Allied’s $400,000,000 6.625%
Notes due July 15, 2011 issued pursuant to that Indenture, dated as of June 16,
2006, by and between Allied and The Bank of New York (the “Indenture”), as
amended by the First Supplemental Indenture, dated as of July 25, 2006 and
(ii) Allied’s $250,000,000 6.00% Notes due April 1, 2012 issued pursuant to the
Indenture as amended by the Second Supplemental Indenture, dated as of
December 8, 2008 and, in each case, without giving effect to any modification,
amendment, increase, replacement or refinancing of such Indebtedness after the
Acquisition (other than any supplement entered into to give effect to the
assumption of such Indebtedness by the Borrower or its Subsidiaries).

 

“Allied 2047 Notes” means Allied’s $200,000,000 6.875% Notes due April 15, 2047
issued pursuant to the Indenture as amended by the Third Supplemental Indenture,
dated as of March 28, 2007, without giving effect to any modification,
amendment, increase, replacement or refinancing of such Indebtedness after the
Acquisition (other than any supplement entered into to give effect to the
assumption of such Indebtedness by the Borrower or its Subsidiaries), as
reported on the Borrower’s balance sheet.

 

“Allied Excepted Property” means any property of Allied or any of its
subsidiaries at the time of the Acquisition that secures the Allied Secured
Indebtedness; provided that, concurrently with (or prior to) the Acquisition,
such property is transferred to a Special Acquisition Subsidiary.

 

“Allied Secured Indebtedness” means up to $250,000,000 of secured Indebtedness
of Allied or any of its subsidiaries and any replacement or refinancing thereof;
provided that, concurrently with (or prior to) the Acquisition, (a) such
Indebtedness is assumed by a Special Acquisition Subsidiary and (b) the
outstanding amount of such Indebtedness is not increased without the consent of
the Required Lenders.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate

 

3

--------------------------------------------------------------------------------


 

for such day plus 1/2 of 1% and (c) the rate per annum equal to 1% plus the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, on
such day (or if such day is not a Business Day, the immediately preceding
Business Day), for Dollar deposits with a term of one month.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the rate appearing on Reuters Screen LIBOR01 Page (or
successor or substitute therefor) as set forth above shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or such rate appearing on Reuters Screen LIBOR01 Page (or
successor or substitute therefor), respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, prior
to the Step-Up Date, any Lender’s Applicable Percentage shall equal the
percentage of the total Initial Commitments represented by such Lender’s Initial
Commitment.  If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the commitment fees payable under
Section 2.10 hereunder, as the case may be, the applicable rate per annum set
forth below under the caption “ABR”, “LIBOR” or “Commitment Fee”, as the case
may be, based upon the Borrower Rating of S&P Fitch, and Moody’s, respectively,
applicable on such date:

 

Borrower Rating
S&P/Fitch/Moody’s

 

Applicable Margin

 

 

 

Category

 

ABR

 

LIBOR

 

Commitment Fee

 

> BBB/BBB/Baa2

 

1.50

%

2.50

%

0.50

%

= BBB/BBB/Baa2

 

2.00

%

3.00

%

0.50

%

= BBB-/BBB-/Baa3

 

2.50

%

3.50

%

0.625

%

< BBB-/BBB-/Baa3

 

3.00

%

4.00

%

0.75

%

 

For purposes of the foregoing, (i) if any of S&P, Fitch or Moody’s shall not
have in effect a Borrower Rating for the Borrower (other than by reason of the
circumstances referred to in the penultimate sentence of this definition) or if
the Borrower shall have voluntarily elected to terminate its arrangement with
any rating agency for the ongoing rating of itself, then such rating agency
shall be deemed to have

 

4

--------------------------------------------------------------------------------


 

established the lowest Borrower Rating; (ii) if the Borrower Ratings established
or deemed to have been established by S&P, Fitch and Moody’s shall fall within
different Categories, the Applicable Margin shall be based on the lower of the
two highest ratings unless, at such time, only two of the applicable rating
agencies shall have in effect a Borrower Rating for the Borrower ((x) without
giving effect to any deemed rating pursuant to clause (i) and (y) other than by
reason of the circumstances referred to in the penultimate sentence of this
definition) and one of the two ratings is two or more Categories lower than the
other, in which case the Applicable Rate shall be determined by reference to the
Category next above that of the lower of the two Borrower Ratings; (iii) if the
Borrower Ratings established or deemed to have been established by S&P, Fitch
and Moody’s shall be changed (other than as a result of a change in the rating
system of S&P, Fitch or Moody’s), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.01 or otherwise and
(iv) during the continuance of any Event of Default, the rates corresponding to
the lowest Borrower Rating shall apply.  Each change in the Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If the rating system of S&P, Fitch or Moody’s shall change, or if any
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower (1) may, to the extent that only one of the rating
agencies rating’s system has changed or has ceased to be in the business of
rating corporate debt obligations, or (2) shall, to the extent that more than
one of the rating agencies rating’s systems has changed or has ceased to be in
the business of rating corporate debt obligations, negotiate with the Lenders in
good faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin shall be determined by reference to
the rating most recently in effect prior to such change or cessation; provided
that if the Borrower shall not elect to negotiate with the Lenders to amend this
definition pursuant to clause (1) of the foregoing, the affected rating agency
shall be deemed to have established the lowest Borrower Rating.  If any Borrower
Rating is on-watch, such on-watch status will be disregarded for purposes of
determining the Applicable Margin.

 

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VII or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

 

5

--------------------------------------------------------------------------------


 

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule VII or any other pricing or quotation service approved by the Board of
Directors of the Borrower and designated in writing to the Administrative Agent
(which designation shall be accompanied by a copy of a resolution of the Board
of Directors of the Borrower that such pricing or quotation service has been
approved by the Borrower).

 

“Ares Capital CP” means Ares Capital CP Funding LLC, a wholly owned Subsidiary
of the Borrower.

 

 “Ares Capital CP II” means Ares Capital CP Funding II LLC, a wholly owned
Subsidiary of the Borrower.

 

 “Ares Capital CP Holdings” means Ares Capital CP Funding Holdings LLC, a wholly
owned Subsidiary of the Borrower.

 

 “Ares Capital CP Holdings II” means Ares Capital CP Funding Holdings II LLC, a
wholly owned Subsidiary of the Borrower.

 

“Ares Capital Management” means Ares Capital Management LLC, a Delaware Limited
Liability Company.

 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the Value of total assets
of the Borrower and its Subsidiaries, less all liabilities (other than
outstanding Indebtedness, including outstanding Indebtedness hereunder) of the
Borrower and its Subsidiaries, to (b) the aggregate amount of Indebtedness of
the Borrower and its Subsidiaries.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.07(e).

 

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Commitment Termination Date
and the date of termination of the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Ares Capital Corporation, a Maryland corporation.

 

6

--------------------------------------------------------------------------------


 

“Borrower Rating” means, with respect to the Borrower, (a) in the case of S&P,
the Borrower’s long-term counterparty rating, (b) in the case of Fitch, the
Borrower’s long-term issuer default rating and (c) in the case of Moody’s, the
Borrower’s issuer rating.

 

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Eurocurrency Loans denominated in the same Currency that have
the same Interest Period.

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit E and appropriately completed.

 

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form of Exhibit F.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing, or to a notice by
the Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in the Currency of such Borrowing are carried
out in the London interbank market and (c) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency, or to a
notice by the Borrower with respect to any such borrowing, continuation,
payment, prepayment or Interest Period, that is also a day on which commercial
banks and the London foreign exchange market settle payments in the Principal
Financial Center for such Foreign Currency.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.

 

7

--------------------------------------------------------------------------------


 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)           U.S. Government Securities, in each case maturing within one year
from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof of any Agreed
Foreign Currency, provided that such certificates of deposit, banker’s
acceptances and time deposits are held in a securities account (as defined in
the Uniform Commercial Code) through which the Collateral Agent can perfect a
security interest therein and (ii) having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s; and

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s,

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include any such investment of more than 10% of total
assets of the Loan Parties in any single issuer; and (iv) in no event shall Cash
Equivalents include any obligation that is not denominated in Dollars or an
Agreed Foreign Currency.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Restatement Effective
Date), of shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who

 

8

--------------------------------------------------------------------------------


 

were neither (i) nominated by the requisite members of the board of directors of
the Borrower nor (ii) appointed by a majority of the directors so nominated; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group other than Ares Capital Management.  For the avoidance of doubt,
(1) the Acquisition and the issuance of its Equity Interests by the Borrower in
connection therewith shall not constitute a “Change in Control” so long as after
giving effect thereto, none of the events or circumstances described in the
foregoing clauses (a) through (c) shall have occurred with respect to the
Borrower and (2) the shareholders taken as a whole of Allied shall not
constitute a “group” for purposes of clause (a) of the foregoing so long as they
would not otherwise constitute a “group” within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the Restatement Effective Date.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Restatement Effective Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.13(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.

 

“Commitment” means, with respect to each Lender, the aggregate of its Initial
Commitment and its Step-Up Date Commitment (if any), as such commitments may be
(a) reduced or increased from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial aggregate amount of the Lenders’
Commitments as of the Restatement Effective Date is $690,000,000.  Unless
otherwise expressly stated herein, references herein to “Commitments” shall
include the Step-Up Date Commitments.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.07(e).

 

9

--------------------------------------------------------------------------------


 

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.07(e).

 

“Commitment Termination Date” means January 22, 2013.

 

“Continuing Lenders” has the meaning set forth in the recitals.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
subsidiary substantially all the assets of which consist of equity in
Subsidiaries described in clause (i) of this definition, or (iii) an entity
treated as disregarded for U.S. federal income tax purposes that owns more than
65% of the voting stock of a Subsidiary described in clause (i) or (ii) of this
definition.

 

“Covered Debt Amount” means, on any date, (a) all of the Revolving Credit
Exposures of all Lenders on such date plus (b) the aggregate amount of
outstanding Permitted Indebtedness on such date plus (c) the aggregate amount of
any Indebtedness incurred pursuant to Section 6.01(g) plus (d) the aggregate
amount of any outstanding Allied 2011/12 Notes minus (e) the LC Exposures fully
cash collateralized on such date pursuant to Section 2.04(k) and the last
paragraph of Section 2.08(a); provided that if the Acquisition has been
consummated, the aggregate amount of the Allied 2047 Notes will be excluded from
the calculation of the Covered Debt Amount solely for purposes of
(i) determining compliance with the Borrowing Base, including, without
limitation, for purposes of calculating compliance with clause (d) of the
definition of “Step-Up Date” and (ii) to the extent that the Borrowing Base is
less than Relevant Available Funds (after giving effect to the exclusion of the
Allied 2047 Notes from Relevant Available Funds) on any relevant determination
date, the Liquidity Tests set forth in clauses (i) and (ii) of Section 6.07(c).

 

“CP Facility” means the credit facility established on November 3, 2004 between,
among others, Ares Capital CP and Wachovia Capital Markets, LLC pursuant to the
CP Facility Documents.

 

“CP Facility Documents” means, collectively, (a) the Purchase and Sale Agreement
dated as of November 3, 2004 by and between the Borrower and Ares Capital CP,
(b) the Sale and Servicing Agreement by and among the Borrower, Ares Capital CP,
the Conduit Purchasers and institutional purchasers party thereto, the Purchaser
Agents party thereto, Wachovia Capital Markets, LLC, as Administrative Agent,
U.S. Bank National Association, as Trustee, and Lyon Financial Services, Inc.,
as Backup Servicer, and (c) the Intercreditor and Concentration Account
Administration Agreement dated as

 

10

--------------------------------------------------------------------------------


 

of November 3, 2004 by and among U.S. Bank National Association, as
Concentration Account Bank, U.S. Bank National Association, as Account
Custodian, the Borrower, as Originator, Original Servicer and Concentration
Account Servicer, and the Security Interest Grantees from time to time party
thereto.  It is understood that the term “CP Facility Documents” shall not
include the exhibits and schedules thereto.

 

“Currency” means Dollars or any Foreign Currency.

 

“Custodian Agreement” means the Custodian Agreement dated as of a date in
October, 2004 by and among the Borrower and U.S. Bank, National Association.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, unless, in the case of any Loans, such Lender’s failure is
based on such Lender’s reasonable determination that the conditions precedent to
funding such Loan under this Agreement have not been met, such conditions have
not otherwise been waived in accordance with the terms of this Agreement and
such Lender has advised the Administrative Agent in writing (with reasonable
detail of those conditions that have not been satisfied) prior to the time at
which such funding was to have been made, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit, (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

11

--------------------------------------------------------------------------------


 

“Designated Subsidiary” means:

 

(a)           a direct or indirect Subsidiary of the Borrower designated by the
Borrower as a “Designated Subsidiary” which meets the following criteria:

 

(i)            to which any Obligor sells, conveys or otherwise transfers
(whether directly or indirectly) Portfolio Investments, which engages in no
material activities other than in connection with the purchase or financing of
such assets;

 

(ii)           no portion of the Indebtedness or any other obligations
(contingent or otherwise) of such Subsidiary (A) is Guaranteed by any Obligor
(other than Guarantees in respect of Standard Securitization Undertakings),
(B) is recourse to or obligates any Obligor in any way other than pursuant to
Standard Securitization Undertakings or (C) subjects any property of any Obligor
(other than property that has been contributed or sold, purported to be sold or
otherwise transferred to such Subsidiary), directly or indirectly, contingently
or otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings or any Guarantee thereof,

 

(iii)          with which no Obligor has any material contract, agreement,
arrangement or understanding other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing receivables or financial assets, and

 

(iv)          to which no Obligor has any obligation to maintain or preserve
such entity’s financial condition or cause such entity to achieve certain levels
of operating results, other than pursuant to Standard Securitization
Undertakings; or

 

(b)           a direct or indirect Subsidiary of the Borrower designated by the
Borrower as a “Designated Subsidiary” and which satisfies each of the foregoing
criteria set forth in clauses (a)(ii), (iii) and (iv).

 

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions set forth in
clauses (a) or (b).  For the avoidance of doubt, in the case of clause (a), the
Borrower shall be in compliance with Section 6.03(d) after giving effect to any
such designation.  Each Subsidiary of a Designated Subsidiary shall be deemed to
be a Designated Subsidiary and shall comply with the foregoing requirements of
this definition.  The parties hereby agree that Ares Capital CP, Ares Capital CP
Holdings, Ares Capital CP II, Ares Capital CP Holdings II, ARCC CLO 2006 LLC,
ARCC Commercial Loan Trust 2006 and ARCC JTC, LLC shall each constitute a
Designated Subsidiary so long as they comply with the foregoing requirements of
this definition.

 

12

--------------------------------------------------------------------------------


 

“Disclosed Matters” means the actions, suits and proceedings disclosed or
referenced in Schedule III (provided that such matters to the extent relating to
Allied and its subsidiaries or the Acquisition may be updated on or prior to the
date of the Acquisition with the consent of the Required Lenders and each Lender
having a Step-Up Date Commitment).

 

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary other than a Controlled Foreign
Corporation.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the

 

13

--------------------------------------------------------------------------------


 

receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law described in clause ( a) or (b) of the definition of
Change in Law) to comply with Section 2.15(e), except to the extent, other than
in a case of failure to comply with Section 2.15(e), that such Foreign Lender’s
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 2.15(a), (d) in the
case of a Foreign Lender, any withholding tax that is imposed on amounts payable
to such Foreign Lender to the extent attributable to such Foreign Lender’s
failure to take any action (including entering into an agreement with the
Internal Revenue Service) or comply with any information gathering and reporting
requirements, in each case, that are required to obtain the maximum available
exemption from United States federal withholding taxes under Title I of the
Foreign Account Tax Compliance Act of 2009 (the “Proposed Act) or under
legislation that is substantially similar to Title I of the Proposed Act with
respect to payments received by or on behalf of such Foreign Lender and (e) in
the case of any Lender or Issuing Bank that is not a Foreign Lender, any
withholding tax that is imposed as a result of such Lender’s or Issuing Bank’s
failure or inability to comply with Section 2.15(f).

 

“Existing Lenders” has the meaning set forth in the recitals.

 

14

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the president, chief financial officer, principal
accounting officer, treasurer, assistant treasurer, controller or assistant
controller of the Borrower.

 

“First Amendment” means the First Amendment Agreement and Waiver to the Original
Agreement dated as of November 13, 2007.

 

“Fitch” means Fitch Ratings or any successors thereto.

 

“Foreign Currency” means at any time any Currency other than Dollars.

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

“Foreign Lender” means any Lender or Issuing Bank that is organized under the
laws of a jurisdiction other than that in which the Borrower is located.  For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to

 

15

--------------------------------------------------------------------------------


 

advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantee and Security Agreement” means that certain Guarantee and Security
Agreement dated as of December 28, 2005 between the Borrower, the Administrative
Agent, each holder (or a representative or trustee therefor) from time to time
of any Other Secured Indebtedness, and the Collateral Agent.

 

“Guarantee and Security Agreement Confirmation” means a Guarantee and Security
Agreement Confirmation between the parties to the Guarantee and Security
Agreement substantially in the form of Exhibit B.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Administrative Agent and an entity that, pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request,
consistent with the requirements of Section 5.08).

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.07(e).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such

 

16

--------------------------------------------------------------------------------


 

Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Borrower or of its Subsidiaries or Affiliates (including its
investment advisor or any Affiliate thereof) as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions.

 

“Industry Classification Group” means (a) any of the Moody’s classification
groups set forth in Schedule VI hereto, together with any such classification
groups that may be subsequently established by Moody’s and provided by the
Borrower to the Lenders and (b) up to three additional industry group
classifications established by the Borrower pursuant to Section 5.12.  For the
avoidance of doubt, CDO Securities shall be treated as belonging to the
“Structured Finance” Industry Classification Group.

 

“Initial Commitments” means, with respect to each Lender, the commitment
(excluding any Step-Up Date Commitment) of such Lender to make Loans and to
acquire participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender’s Initial Commitment as of the Restatement
Effective Date is set forth on Schedule I, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Initial Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Initial Commitments as
of the Restatement Effective Date is $615,000,000.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06 substantially in the form
of Exhibit G.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

 

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the

 

17

--------------------------------------------------------------------------------


 

numerically corresponding day in the calendar month that is one, two, three or
six months thereafter or, with respect to such portion of any Eurocurrency Loan
or Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the Commitment Termination Date, a period of less than one month’s duration
commencing on the date of such Loan or Borrowing and ending on the Commitment
Termination Date, as specified in the applicable Borrowing Request or Interest
Election Request; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period (other than an
Interest Period pertaining to a Eurocurrency Borrowing denominated in a Foreign
Currency that ends on the Commitment Termination Date that is permitted to be of
less than one month’s duration as provided in this definition) that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.

 

“Investment” means, for any Person:  (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

 

“Investment Policies” has the meaning assigned to such term in Section 3.11(c).

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j).

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

18

--------------------------------------------------------------------------------


 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.04(k).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“LIBO Rate” means, for the Interest Period for any Eurocurrency Borrowing
denominated in any Currency, the rate appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in such currency in the London or other
applicable interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as LIBOR for
deposits denominated in such Currency with a maturity comparable to such
Interest Period.  In the event that such rate is not available as described
above for any reason, then the LIBO Rate for such Interest Period shall be the
rate at which deposits in such Currency in the amount of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
(or, in the case of English Pounds Sterling, Paris) interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.  Notwithstanding the foregoing, the LIBO
Rate for any Eurocurrency Loan denominated in English Pounds Sterling for any
Interest Period shall be the sum of (i) the rate referred to above plus (ii) the
MCR Cost.

 

19

--------------------------------------------------------------------------------


 

“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of English Pounds Sterling, in the eurocurrency market).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof.

 

“Liquidity Tests” means, collectively, the tests set forth in Section 6.07(c).

 

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01.

 

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower and its Subsidiaries taken as a whole (excluding in any case a
decline in the net asset value of the Borrower or a change in general market
conditions or values of the Investments of the Borrower and its Subsidiaries),
or (b) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $25,000,000 and
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and the Subsidiaries would be required to pay if such Hedging
Agreement(s) were terminated at such time would exceed $25,000,000.

 

20

--------------------------------------------------------------------------------


 

“MCR Cost” means, with respect to any Lender, the cost imputed to such Lender of
compliance with the Mandatory Cost Rate requirements of the Bank of England
during the relevant period, determined in accordance with Schedule VIII.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

 

“New Lenders” has the meaning set forth in the recitals.

 

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Investment Policies, provided that such Indebtedness does not arise
in connection with the purchase of Portfolio Investments other than Cash
Equivalents and U.S. Government Securities and (c) Indebtedness in respect of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as such judgments or awards do not constitute an
Event of Default under clause (l) of Article VII.

 

“Other Secured Indebtedness” means, as at any date, Indebtedness (other than
Indebtedness hereunder) of an Obligor (which may be Guaranteed by one or more
other Obligors) that (a) has no amortization prior to, and a final maturity date
not earlier than, six months after the Commitment Termination Date, (b) has
terms substantially comparable to market terms for substantially similar debt of
other similarly situated borrowers as reasonably determined by at least two
Joint Lead Arrangers (identified on the cover of this Agreement) and (c) is not
secured by any assets of any Obligor other than pursuant to the Security
Documents and the holders of which have agreed, in a manner satisfactory to the
Administrative Agent and the Collateral Agent, to be bound by the provisions of
the Security Documents.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any

 

21

--------------------------------------------------------------------------------


 

payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Allied Indebtedness” means collectively (a) the Allied 2011/12 Notes
and (b) the Allied 2047 Notes.

 

“Permitted Indebtedness” means, collectively, Other Secured Indebtedness and
Unsecured Indebtedness.

 

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than in respect of employee benefit
plans subject to ERISA) or to secure public or statutory obligations; (e) Liens
securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or utility contracts
(other than for the repayment of borrowed money), surety, stay, customs and
appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business; (f) Liens arising out of judgments or awards that have been
in force for less than the applicable period for taking an appeal so long as
such judgments or awards do not constitute an Event of Default under
clause (l) of Article VII; (g) customary rights of setoff and liens upon
(i) deposits of cash in favor of banks or other depository institutions in which
such cash is maintained in the ordinary course of business, (ii) cash and
financial assets held in securities accounts in favor of banks and other
financial institutions with which such accounts are maintained in the ordinary
course of business and (iii) assets held by a custodian in favor of such
custodian in the ordinary course of business securing payment of fees,
indemnities and other similar obligations; (h) Liens arising solely from
precautionary filings of financing statements under the Uniform Commercial Code
of the applicable jurisdictions in respect of operating leases entered

 

22

--------------------------------------------------------------------------------


 

into by the Borrower or any of its Subsidiaries in the ordinary course of
business; and (i) precautionary Liens, and filings of financing statements under
the Uniform Commercial Code, covering assets sold or contributed to any Person
not prohibited hereunder.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, and of
Sections 6.02(d) and 6.04(d) and clause (p) of Article VII, Cash).  Without
limiting the generality of the foregoing, it is understood and agreed that any
Portfolio Investments that have been contributed or sold, purported to be
contributed or sold or otherwise transferred to any Designated Subsidiary, or
held by any Controlled Foreign Corporation that is not a Subsidiary Guarantor,
or which secure obligations in respect of the CP Facility, shall not be treated
as Portfolio Investments.  Notwithstanding the foregoing, nothing herein shall
limit the provisions of Section 5.12(b)(i), which provides that, for purposes of
this Agreement, all determinations of whether an investment is to be included as
a Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled), provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on March 31, 2010.

 

“Register” has the meaning set forth in Section 9.04.

 

23

--------------------------------------------------------------------------------


 

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Relevant Available Funds” means, as of any date of determination, without
duplication, the aggregate amount of (a) Indebtedness of the Obligors that is
not required to be repaid, prepaid or terminated on or prior to the date six
months after such date of determination, (b) Relevant Available Commitments of
the Obligors and (c) Relevant Available Commitments of subsidiaries and
portfolio companies Controlled by the Obligors to the extent available to be
utilized, directly or indirectly, to increase the liquidity available to the
Obligors, as determined in good faith by the Borrower.

 

“Relevant Available Commitments” means, for any Person, as of any date of
determination, undrawn commitments to extend credit to or for the account of
such Person that have a final termination date not earlier than six months after
such date of determination, the conditions for the availability of which have
been satisfied other than with respect to the delivery of a borrowing request or
similar notice (which such Person is permitted to deliver).

 

“Relevant Investment Commitments” will mean, for any Person, all commitments of
such Person to acquire, make or enter into, any Investments (other than
Investments constituting Cash Equivalents or, to the extent entered into for
risk reductions in the ordinary course of business, Hedging Agreements), in each
case as determined by reference to the value of such Investments as if the same
were actually consummated.  For purposes of the foregoing, “commitments” shall
only include binding commitments not subject to unilateral veto or rejection by
any Obligor.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower.

 

24

--------------------------------------------------------------------------------

 


 

“Retiring Lenders” has the meaning set forth in the recitals.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its
LC Exposure at such time.

 

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

 

“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, intercreditor agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations under and as defined in
the Guarantee and Security Agreement.

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Borrower and its Subsidiaries at such date.

 

“Special Acquisition Subsidiary” means a wholly-owned Subsidiary of the Borrower
formed for the purpose of assuming or incurring the Allied Secured Indebtedness
and that will, following the earlier of the date on which it assumes or incurs
such Indebtedness and the date of the Acquisition, satisfy each of the following
conditions:

 

(i)                                     such Subsidiary engages in no material
activities other than in connection with the assumption or incurrence of the
Allied Secured Indebtedness (and, in that connection, shall apply all payments
of principal, interest, fees and other amounts received on its investments to
promptly prepay the Allied Secured Indebtedness or distribute such amounts to
the Borrower);

 

(ii)                                  no portion of the Allied Secured
Indebtedness or any other obligations (contingent or otherwise) of such Special
Acquisition Subsidiary (A) is Guaranteed by the Borrower or any other
Subsidiary, (B) shall be recourse to or obligate the Borrower or any other
Subsidiary in any way (other than pursuant to customary arms-length servicing
obligations (together with any related performance guarantees)), or (C) subject
any property of the Borrower or any other Subsidiary, directly or indirectly,
contingently or otherwise, to the

 

25

--------------------------------------------------------------------------------


 

satisfaction thereof, other than pursuant to customary arms-length servicing
obligations (together with any related performance guarantees),

 

(iii)                               neither the Borrower nor any Subsidiary has
any material contract, agreement, arrangement or understanding with such Special
Acquisition Subsidiary other than on terms no less favorable to the Borrower or
such Subsidiary than those that might be obtained at the time from Persons that
are not Affiliates of the Borrower or any Subsidiary, other than fees payable in
the ordinary course of business in connection with servicing receivables or
financial assets,

 

(iv)                              neither the Borrower nor any Subsidiary has
any obligation to maintain or preserve such Special Acquisition Subsidiary’s
financial condition or cause such Special Acquisition Subsidiary to achieve
certain levels of operating results, excluding customary arms-length servicing
obligations (together with any related performance guarantees),

 

(v)                                 all the assets and Investments of such
Special Acquisition Subsidiary and the aggregate amount of Investments in and to
such Special Acquisition Subsidiary are excluded from the Borrowing Base until
such Allied Secured Indebtedness is paid in full.

 

“Specified Debt” means any portion of unsecured Indebtedness of the Borrower
(other than any Permitted Allied Indebtedness or any Indebtedness incurred in
connection with the Acquisition) described in clauses (a) or (b) of the
definition of Indebtedness incurred or assumed from and after the Restatement
Effective Date that (i) matures or comes due more than six months after the
Commitment Termination Date, (ii) is not prepayable, redeemable or purchasable
by the Borrower or any of its Subsidiaries at any time on or before the date six
months after the Commitment Termination Date (except for regularly scheduled
payments, prepayments or redemptions of principal and interest in respect
thereof required pursuant to the instruments evidencing such Indebtedness),
(iii) cannot be accelerated in circumstances that would not constitute an Event
of Default, (iv) is accounted for by the Borrower on a fair value basis pursuant
to Financial Accounting Standard No. 159 or by application of Financial
Accounting Standard No. 141(R), and (v) the Borrower elects to treat as
Specified Debt, provided that the Borrower shall not be permitted to revoke or
rescind any such election.

 

“Specified Debt Payment” means (a) any purchase, redemption, retirement or other
acquisition for value of, (b) any setting apart of any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or (c) any voluntary payment or prepayment of, in each
case, the principal of or interest on, or any other amount owing in respect of,
Specified Debt.

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien

 

26

--------------------------------------------------------------------------------


 

was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors ) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
accounts receivable securitizations or securitizations of financial assets.

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D).  Such reserve percentages
shall include those imposed pursuant to Regulation D.  Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Step-Up Date” means the date on which each of the following conditions are
satisfied or waived by each Lender with a Step-Up Date Commitment (and the
Borrower shall have delivered a certification to such effect to the
Administrative Agent):

 

(a)                                  the Acquisition shall have been consummated
on or before June 30, 2010 (which date may be extended until September 30, 2010
with the consent of greater than or equal to 66 2/3 of the Lenders with Step-Up
Date Commitments) in accordance with the acquisition agreement dated October 26,
2009, and no provision thereof shall have been waived, amended, supplemented or
otherwise modified, except as would not be expected to have a Material Adverse
Effect;

 

27

--------------------------------------------------------------------------------


 

(b)                                 the Administrative Agent shall have received
an updated Schedule IV to this Agreement, adjusted to give effect to the
consummation of the Acquisition (and such updated Schedule IV shall be deemed to
replace the prior Schedule IV);

 

(c)                                  the Lenders shall have received a
satisfactory pro forma consolidated balance sheet of the Borrower, adjusted to
give effect to the consummation of the Acquisition;

 

(d)                                 after giving effect to the Acquisition, the
ratio of the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries to Shareholder’s Equity of the Borrower (in each case, calculated
in accordance with GAAP) shall not exceed 85%, and the Covered Debt Amount shall
not exceed 90% of the then applicable Borrowing Base;

 

(e)                                  no Default or Event of Default shall have
occurred and be continuing; and

 

(f)                                    the representations and warranties
contained in this Agreement shall be true and correct in all material respects
(or, in the case of the representations and warranties in Sections 3.01 (first
sentence with respect to the Obligors), 3.02, 3.04, 3.11 and 3.15 of this
Agreement, and in Sections 2.01, 2.02 and 2.04 through 2.09 of the Guarantee and
Security Agreement, true and correct in all respects) on and as of the Step-Up
Date as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date).

 

“Step-Up Date Commitments” means, with respect to each Lender, the amount (if
any) by which such Lender has agreed to increase its Initial Commitment on the
Step-Up Date, as such additional commitments may be (a) reduced or increased
from time to time pursuant to Section 2.07 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Step-Up Date Commitment is
set forth on Schedule I, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Step-Up Date Commitment, as applicable.  The
initial aggregate amount of the Lenders’ Step-Up Date Commitments is
$75,000,000.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general

 

28

--------------------------------------------------------------------------------


 

partnership interests are, as of such date, owned, controlled or held, or
(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.  Anything herein to the contrary notwithstanding, the term “Subsidiary”
shall not include any Person that constitutes an Investment held by any Obligor
in the ordinary course of business and that is not, under GAAP, consolidated on
the financial statements of the Borrower and its Subsidiaries.  Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means any Subsidiary of the Borrower (including,
following the Acquisition, Subsidiaries of Allied) that is a Guarantor under the
Guarantee and Security Agreement.  It is understood and agreed that
(w) Designated Subsidiaries, (x) Excluded Entities, (y) so long as the terms of
the Allied Secured Indebtedness would prohibit it from becoming a Subsidiary
Guarantor hereunder, a Special Acquisition Subsidiary, and (z) following
consummation of the Acquisition, Allied Asset Holdings, LLC (provided that so
long as Allied Asset Holdings, LLC is not a “Subsidiary Guarantor” or a
“Designated Subsidiary”,  all the assets and Investments of Allied Asset
Holdings, LLC and the aggregate amount of Investments in and to Allied Asset
Holdings, LLC shall be excluded from the Borrowing Base), shall not be required
to be Subsidiary Guarantors.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“Unsecured Indebtedness” means any Indebtedness of an Obligor (which may be
Guaranteed by one or more other Obligors) that (a) has no amortization prior to,
and a final maturity date not earlier than, six months after the Commitment
Termination Date, (b) has terms substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers as reasonably
determined by at least two Joint Lead Arrangers and (c) is not secured by any
assets of any Obligor.

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the

 

29

--------------------------------------------------------------------------------


 

obligations of which are backed by the full faith and credit of the United
States and in the form of conventional bills, bonds, and notes.

 

“Valuation Policy” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).

 

“Value” has the meaning assigned to such term in Section 5.13.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., an “ABR
Loan”).  Borrowings also may be classified and referred to by Type (e.g., an
“ABR Borrowing”).  Loans and Borrowings may also be identified by Currency.

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, renewed or otherwise modified (subject to
any restrictions on such amendments, supplements, renewals or modifications set
forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then

 

30

--------------------------------------------------------------------------------


 

such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  The Borrower covenants and agrees with the Lenders that whether or
not the Borrower may at any time adopt Financial Accounting Standard No. 159 (or
successor standard solely as it relates to fair valuing liabilities) or accounts
for liabilities acquired in an acquisition on a fair value basis pursuant to
Financial Accounting Standard No. 141(R) (or successor standard solely as it
relates to fair valuing liabilities), all determinations of compliance with the
terms and conditions of this Agreement shall be made on the basis that the
Borrower has not adopted Financial Accounting Standard No. 159 (or such
successor standard solely as it relates to fair valuing liabilities) or, in the
case of liabilities acquired in an acquisition, Financial Accounting Standard
No. 141(R) (or such successor standard solely as it relates to fair valuing
liabilities); provided that, if the Borrower shall at any time adopt Financial
Accounting Standard No. 159, or if Financial Accounting Standard
No. 141(R) shall apply with respect to any acquired assets or liabilities, for
purposes of calculating compliance with Section 6.07(a) and
Section 6.07(b) after such adoption, or for any period ending after such
adoption, Specified Debt shall be valued as it is valued under Financial
Accounting Standard No. 159 or Financial Accounting Standard No. 141(R), as
applicable.

 

SECTION 1.06.  Currencies; Currency Equivalents.

 

(a)                                  Currencies Generally.  At any time, any
reference in the definition of the term “Agreed Foreign Currency” or in any
other provision of this Agreement to the Currency of any particular nation means
the lawful currency of such nation at such time whether or not the name of such
Currency is the same as it was on the Restatement Effective Date.  Except as
provided in Section 2.09(b) and the last sentence of Section 2.16(a), for
purposes of determining (i) whether the amount of any Borrowing or Letter of
Credit, together with all other Borrowings and Letters of Credit then
outstanding or to be borrowed at the same time as such Borrowing, would exceed
the aggregate amount of the Initial Commitments or Commitments, as applicable,
(ii) the aggregate unutilized amount of the Commitments, (iii) the Revolving
Credit Exposure, (iv) the LC Exposure, (v) the Covered Debt Amount and (vi) the
Borrowing Base or the Value or the fair market value of any Portfolio
Investment, the outstanding principal amount of any Borrowing or Letter of
Credit that is denominated in any Foreign Currency or the Value or the fair
market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing, Letter of Credit or Portfolio Investment, as
the case may be, determined as of the date of such Borrowing or Letter of Credit
(determined in accordance with the last sentence of the definition of the term
“Interest Period”) or the date of valuation of such Portfolio Investment, as the
case may be.  Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency

 

31

--------------------------------------------------------------------------------


 

Equivalent of such Dollar amount (rounded to the nearest 1,000 units of such
Foreign Currency).

 

(b)                                 Special Provisions Relating to Euro.  Each
obligation hereunder of any party hereto that is denominated in the National
Currency of a state that is not a Participating Member State on the Restatement
Effective Date shall, effective from the date on which such state becomes a
Participating Member State, be redenominated in Euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in
Euros or such National Currency, such party shall be entitled to pay or repay
such amount either in Euros or in such National Currency.  If the basis of
accrual of interest or fees expressed in this Agreement with respect to an
Agreed Foreign Currency of any country that becomes a Participating Member State
after the date on which such currency becomes an Agreed Foreign Currency shall
be inconsistent with any convention or practice in the interbank market for the
basis of accrual of interest or fees in respect of the Euro, such convention or
practice shall replace such expressed basis effective as of and from the date on
which such state becomes a Participating Member State; provided that, with
respect to any Borrowing denominated in such currency that is outstanding
immediately prior to such date, such replacement shall take effect at the end of
the Interest Period therefor.

 

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Restatement Effective Date; provided that
the Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

 

ARTICLE II

 


THE CREDITS


 

SECTION 2.01.  The Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans in Dollars or in any Agreed Foreign
Currency to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) prior to the Step-Up
Date, such Lender’s Revolving Credit Exposure exceeding such Lender’s Initial
Commitment and on or after the Step-Up Date, such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment, (b) prior to the Step-Up Date, the
aggregate Revolving Credit Exposure of all of the Lenders exceeding the
aggregate Initial Commitments and on or

 

32

--------------------------------------------------------------------------------


 

after the Step-Up Date, the aggregate Revolving Credit Exposure of all of the
Lenders exceeding the Commitments, or (c) the total Covered Debt Amount
exceeding the Borrowing Base then in effect.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Loans.

 


SECTION 2.02.  LOANS AND BORROWINGS.


 

(a)                                  Obligations of Lenders.  Each Loan shall be
made as part of a Borrowing consisting of Loans of the same Currency and Type
made by the Lenders ratably in accordance with their respective Initial
Commitments in the case of any Loan or Borrowing made prior to the Step-Up Date
and ratably in accordance with their respective Commitments in the case of any
Loan or Borrowing made on or after the Step-Up Date.  The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(b)                                 Type of Loans.  Subject to Section 2.12,
each Borrowing shall be constituted entirely of ABR Loans or of Eurocurrency
Loans denominated in a single Currency as the Borrower may request in accordance
herewith.  Each ABR Loan shall be denominated in Dollars.  Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

 

(c)                                  Minimum Amounts.  Each Borrowing (whether
Eurocurrency or ABR) shall be in an aggregate amount of $1,000,000 or a larger
multiple of $1,000,000; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(f).  Borrowings of more than one Currency and Type
may be outstanding at the same time.

 

(d)                                 Limitations on Interest Periods. 
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request (or to elect to convert to or continue as a Eurocurrency
Borrowing) any Borrowing if the Interest Period requested therefor would end
after the Commitment Termination Date.

 

(e)                                  Restatement Effective Date Adjustments.  On
the Restatement Effective Date the Borrower will borrow from each of the
Lenders, and the Lenders will make Loans to the Borrower (in the case of
Eurocurrency Loans, with Interest Period(s) ending on the date(s) of any then
outstanding Interest Period(s) under the Original Agreement, provided that for
any outstanding Interest Period of less than 1-month, the LIBO Rate will be
equal to 1-month LIBOR), and (notwithstanding the provisions in this Agreement
requiring that borrowings and prepayments be made ratably in accordance with the
principal amounts of the Loans held by the Lenders) the Borrower shall prepay

 

33

--------------------------------------------------------------------------------


 

all of the Loans held by the Retiring Lenders and prepay the Loans held by the
Lenders in such amounts as may be necessary, together with any amounts payable
under Section 2.14, so that after giving effect to such Loans and prepayments,
the Loans (and Interest Period(s) of Eurocurrency Loan(s)) shall be held by the
Lenders pro rata in accordance with the respective amounts of their Initial
Commitments.  Concurrently therewith, the Lenders shall be deemed to have
adjusted their participation interests in any outstanding Letters of Credit so
that such interests are held ratably in accordance with their Initial
Commitments as so modified.

 


SECTION 2.03.  REQUESTS FOR BORROWINGS.


 

(a)                                  Notice by the Borrower.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (i) in the case of a Eurocurrency Borrowing denominated in Dollars,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing, (ii) in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency, not later than 11:00 a.m., London time, three
Business Days before the date of the proposed Borrowing or (iii) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.

 

(b)                                 Content of Borrowing Requests.  Each
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                                     the aggregate amount and Currency of the
requested Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               in the case of a Borrowing denominated in
Dollars, whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(iv)                              in the case of a Eurocurrency Borrowing, the
Interest Period therefor, which shall be a period contemplated by the definition
of the term “Interest Period” and permitted under Section 2.02(d); and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

(c)                                  Notice by the Administrative Agent to the
Lenders.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amounts of such Lender’s Loan to be made as part of the
requested Borrowing.

 

34

--------------------------------------------------------------------------------

 


 

(d)           Failure to Elect.  If no election as to the Currency of a
Borrowing is specified, then the requested Borrowing shall be denominated in
Dollars.  If no election as to the Type of a Borrowing is specified, then the
requested Borrowing shall be a Eurocurrency Borrowing having an Interest Period
of one month and, if an Agreed Foreign Currency has been specified, the
requested Borrowing shall be a Eurocurrency Borrowing denominated in such Agreed
Foreign Currency and having an Interest Period of one month.  If a Eurocurrency
Borrowing is requested but no Interest Period is specified, (i) if the Currency
specified for such Borrowing is Dollars (or if no Currency has been so
specified), the requested Borrowing shall be a Eurocurrency Borrowing
denominated in Dollars having an Interest Period of one month’s duration, and
(ii) if the Currency specified for such Borrowing is an Agreed Foreign Currency,
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 


SECTION 2.04.  LETTERS OF CREDIT.


 

(a)           General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Bank to issue, at any time and from time to time during the Availability
Period, Letters of Credit denominated in Dollars or in any Agreed Foreign
Currency for its own account in such form as is acceptable to the Issuing Bank
in its reasonable determination and for the benefit of such named beneficiary or
beneficiaries as are specified by the Borrower.  Letters of Credit issued
hereunder shall constitute utilization of the Initial Commitments prior to the
Step-Up Date and, on and after the Step-Up Date, shall constitute utilization of
the Commitments, up to the aggregate amount then available to be drawn
thereunder.

 

(b)           Notice of Issuance, Amendment, Renewal or Extension.  To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and Currency of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

35

--------------------------------------------------------------------------------


 

(c)           Limitations on Amounts.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure of the Issuing Bank (determined for
these purposes without giving effect to the participations therein of the
Lenders pursuant to paragraph (e) of this Section) shall not exceed $50,000,000,
(ii) the total Revolving Credit Exposures shall not exceed the aggregate
Commitments and (iii) the total Covered Debt Amount shall not exceed the
Borrowing Base then in effect.

 

(d)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the date twelve months after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, twelve months after the then-current expiration date of such Letter of
Credit, so long as such renewal or extension occurs within three months of such
then-current expiration date); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods.

 

(e)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Bank, and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, provided that no Lender shall be required to
purchase a participation in a Letter of Credit pursuant to this
Section 2.04(e) if (x) the conditions set forth in Section 4.02 would not be
satisfied in respect of a Borrowing at the time such Letter of Credit was issued
and (y) the Required Lenders shall have so notified the Issuing Bank in writing
and shall not have subsequently determined that the circumstances giving rise to
such conditions not being satisfied no longer exist.

 

In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank promptly upon the request of the
Issuing Bank at any time from the time of such LC Disbursement until such
LC Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any
reason.  Such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each such payment shall be made in the same

 

36

--------------------------------------------------------------------------------


 

manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to the
next following paragraph, the Administrative Agent shall distribute such payment
to the Issuing Bank or, to the extent that the Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such LC Disbursement.

 

(f)            Reimbursement.  If the Issuing Bank shall make any
LC Disbursement in respect of a Letter of Credit, the Borrower shall reimburse
the Issuing Bank in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received prior to
10:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time, provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Borrowing.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.

 

(g)           Obligations Absolute.  The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in

 

37

--------------------------------------------------------------------------------


 

connection with the issuance or transfer of any Letter of Credit by the Issuing
Bank or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that:

 

(i)            the Issuing Bank may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii)           the Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

 

(iii)          this sentence shall establish the standard of care to be
exercised by the Issuing Bank when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

 

(h)           Disbursement Procedures.  The Issuing Bank shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such LC Disbursement.

 

(i)            Interim Interest.  If the Issuing Bank shall make any
LC Disbursement, then, unless the Borrower shall reimburse such LC Disbursement
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such
LC Disbursement is made to but

 

38

--------------------------------------------------------------------------------


 

excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement within two Business Days following the
date when due pursuant to paragraph (f) of this Section, then the provisions of
Section 2.11(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for account of the Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (f) of this Section to
reimburse the Issuing Bank shall be for account of such Lender to the extent of
such payment.

 

(j)            Replacement of the Issuing Bank.  The Issuing Bank may be
replaced at any time by written agreement between the Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for account of the replaced Issuing
Bank pursuant to Section 2.10(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of the Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(k)           Cash Collateralization.  If the Borrower shall be required to
provide cover for LC Exposure pursuant to Section 2.08(a), Section 2.09(c) or
the last paragraph of Article VII, the Borrower shall immediately deposit into a
segregated collateral account or accounts (herein, collectively, the “Letter of
Credit Collateral Account”) in the name and under the dominion and control of
the Administrative Agent Cash denominated in the Currency of the Letter of
Credit under which such LC Exposure arises in an amount equal to the amount
required under Section 2.08(a), Section 2.09(c) or the last paragraph of
Article VII, as applicable.  Such deposit shall be held by the Administrative
Agent as collateral in the first instance for the LC Exposure under this
Agreement and thereafter for the payment of the “Secured Obligations” under and
as defined in the Guarantee and Security Agreement, and for these purposes the
Borrower hereby grants a security interest to the Administrative Agent for the
benefit of the Lenders in the Letter of Credit Collateral Account and in any
financial assets (as defined in the Uniform Commercial Code) or other property
held therein.

 

SECTION 2.05.  Funding of Borrowings.

 

(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Local Time, to the account of the Administrative
Agent

 

39

--------------------------------------------------------------------------------


 

most recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Borrowings made to finance the reimbursement of an LC Disbursement as
provided in Section 2.04(f) shall be remitted by the Administrative Agent to the
Issuing Bank.

 

(b)           Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Borrower, the interest
rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  Nothing in this paragraph shall relieve any Lender
of its obligation to fulfill its commitments hereunder, and shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 


SECTION 2.06.  INTEREST ELECTIONS.


 

(a)           Elections by the Borrower for Borrowings.  Subject to
Section 2.03(d), the Loans constituting each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Eurocurrency Borrowing, may elect the
Interest Period therefor, all as provided in this Section; provided, however,
that (i) a Borrowing denominated in one Currency may not be continued as, or
converted to, a Borrowing in a different Currency, (ii) no Eurocurrency
Borrowing denominated in a Foreign Currency may be continued if, after giving
effect thereto, the aggregate Revolving Credit Exposures would exceed the
aggregate Commitments, and (iii) a Eurocurrency Borrowing denominated in a
Foreign Currency may not be converted to a Borrowing of a different Type.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing.

 

40

--------------------------------------------------------------------------------


 

(b)           Notice of Elections.  To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly (but no later than the close of business on the date of such request)
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request signed by the Borrower.

 

(c)           Content of Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv) of
this paragraph shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).

 

(d)           Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)           Failure to Elect; Events of Default.  If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, (i) if such Borrowing is
denominated in Dollars, at the end of such Interest Period such Borrowing shall
be converted to a Eurocurrency Borrowing having an Interest Period of one month,
and (ii) if such Borrowing is denominated in a Foreign Currency, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. 
Notwithstanding any contrary provision hereof, if an Event of

 

41

--------------------------------------------------------------------------------


 

Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing no outstanding Eurocurrency Borrowing may have an
Interest Period of more than one month’s duration.

 


SECTION 2.07.  TERMINATION, REDUCTION OR INCREASE OF THE COMMITMENTS.


 

(a)           Scheduled Termination.  Unless previously terminated, the
Commitments shall terminate on the Commitment Termination Date.  Unless
previously terminated, the Step-Up Date Commitments shall terminate on June 30,
2010 if the Step-Up Date has not occurred prior to such date (or, if such date
has been extended to September 30, 2010 in accordance with clause (a) of the
definition of Step-Up Date, September 30, 2010 if the Step-Up Date shall not
have occurred by such date).

 

(b)           Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is $25,000,000 (or, if
less, the entire remaining amount of the Commitments) or a larger multiple of
$5,000,000 in excess thereof and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.09, the total Revolving Credit Exposures
would exceed the total Commitments.

 

(c)           Notice of Voluntary Termination or Reduction.  The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

(d)           Effect of Termination or Reduction.  Any termination or reduction
of the Commitments shall be permanent.  Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments; provided that, prior to the Step-Up Date, any reduction in
Commitments shall be applied first, to reduce the Step-Up Date Commitments until
the Step-Up Date Commitments are reduced to zero and, thereafter pro rata to the
remaining Commitments.

 

(e)           Increase of the Commitments.

 

(i)            Requests for Increase by Borrower.  The Borrower may at any time
propose that the Commitments hereunder be increased (each such proposed

 

42

--------------------------------------------------------------------------------


 

increase being a “Commitment Increase”) by notice to the Administrative Agent,
specifying each existing Lender (each an “Increasing Lender”) and/or each
additional lender (each an “Assuming Lender”) that shall have agreed to an
additional Commitment and the date on which such increase is to be effective
(the “Commitment Increase Date”), which shall be a Business Day at least three
Business Days after delivery of such notice and 30 days prior to the Commitment
Termination Date; provided that:

 

(A)          each increase shall be in a minimum amount of at least $25,000,000
or a larger multiple of $5,000,000 in excess thereof (or such lesser amount as
shall be determined in the discretion of the Administrative Agent);

 

(B)           the aggregate amount of all Commitment Increases shall not exceed
$360,000,000; provided that, prior to the Step-Up Date, the aggregate amount of
any Commitment Increases shall not exceed $282,500,000.

 

(C)           each Assuming Lender shall be consented to by the Administrative
Agent and the Issuing Bank;

 

(D)          no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and

 

(E)           the representations and warranties contained in this Agreement
shall be true and correct in all material respects (or, in the case of the
representations and warranties in Sections 3.01 (first sentence with respect to
the Obligors), 3.02, 3.04, 3.11 and 3.15 of this Agreement, and in Sections
2.01, 2.02 and 2.04 through 2.09 of the Guarantee and Security Agreement, true
and correct in all respects) on and as of the Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

 

(ii)           Effectiveness of Commitment Increase by Borrower.  The Assuming
Lender, if any, shall become a Lender hereunder as of such Commitment Increase
Date and the Commitment of any Increasing Lender and such Assuming Lender shall
be increased as of such Commitment Increase Date; provided that:

 

(x)            the Administrative Agent shall have received on or prior to
11:00 a.m., New York City time, on such Commitment Increase Date a certificate
of a duly authorized officer of the Borrower stating that each of the applicable
conditions to such

 

43

--------------------------------------------------------------------------------


 

Commitment Increase set forth in the foregoing paragraph (i) has been satisfied;
and

 

(y)           each Assuming Lender or Increasing Lender shall have delivered to
the Administrative Agent, on or prior to 11:00 a.m., New York City time, on such
Commitment Increase Date, an agreement, in form and substance satisfactory to
the Borrower and the Administrative Agent, pursuant to which such Lender shall,
effective as of such Commitment Increase Date, undertake a Commitment or an
increase of Commitment, duly executed by such Assuming Lender or Increasing
Lender, as applicable, and the Borrower and acknowledged by the Administrative
Agent.

 

(iii)          Recordation into Register.  Upon its receipt of an agreement
referred to in clause (ii)(y) above executed by an Assuming Lender or an
Increasing Lender, together with the certificate referred to in
clause (ii)(x) above, the Administrative Agent shall, if such agreement has been
completed, (x) accept such agreement, (y) record the information contained
therein in the Register and (z) give prompt notice thereof to the Borrower.

 

(iv)          Adjustments of Borrowings upon Effectiveness of Increase and
Step-Up Date.  In the event that the Administrative Agent shall have received
notice from the Borrower as to any agreement with respect to a Commitment
Increase prior to the relevant Commitment Increase Date and the actions provided
for in clauses (ii)(x) and (ii)(y) above shall have occurred by 9:00 a.m., New
York City time, on such Commitment Increase Date or shall have received notice
at least 4 Business Days prior to the proposed Step-Up Date provided that the
conditions to the Step-Up Date have been satisfied by 12:00 p.m. New York City
time as of the Business Day immediately preceding such proposed Step-Up Date,
the Administrative Agent shall notify the Lenders (including any Assuming
Lenders) of the occurrence of such Commitment Increase Date or Step-Up Date, as
applicable, promptly on such date by facsimile transmission or electronic
messaging system.  If on the Commitment Increase Date or Step-Up Date, as
applicable, any Loans shall be outstanding, the Borrower will borrow from each
of the Increasing Lenders or Lenders with Step-Up Date Commitments, as
applicable, and the Increasing Lenders or Lenders with Step-Up Date Commitments,
as applicable, will make Loans to the Borrower (in the case of Eurocurrency
Loans, with Interest Period(s) ending on the date(s) of any then outstanding
Interest Period(s) provided that for any outstanding Interest Period of less
than 1-month, the LIBO Rate will be equal to 1-month LIBOR), and
(notwithstanding the provisions in this Agreement requiring that borrowings and
prepayments be made ratably in accordance with the principal amounts of the
Loans held by the Lenders) the Borrower shall prepay the Loans held by the other
Lenders (other than the Increasing Lenders or Lenders with Step-Up Date
Commitments) in such amounts as may be necessary, together with any amounts
payable under Section 2.14 as a result of such prepayment, so that after giving
effect to

 

44

--------------------------------------------------------------------------------


 

such Loans and prepayments, the Loans (and Interest Period(s) of Eurocurrency
Loan(s)) shall be held by the Lenders pro rata in accordance with the respective
amounts of their Initial Commitments or Commitments, as applicable (as modified
hereby).  Concurrently therewith, the Lenders shall be deemed to have adjusted
their participation interests in any outstanding Letters of Credit so that such
interests are held ratably in accordance with their Initial Commitments or
Commitments, as applicable, as so increased.

 


SECTION 2.08.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.


 

(a)           Repayment.  The Borrower hereby unconditionally promises to pay to
the Administrative Agent for account of the Lenders the outstanding principal
amount of the Loans on the Commitment Termination Date.

 

In addition, on the Commitment Termination Date, the Borrower shall deposit into
the Letter of Credit Collateral Account Cash in an amount equal to 102% of the
undrawn face amount of all Letters of Credit outstanding on the close of
business on the Commitment Termination Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

 

(b)           Manner of Payment.  Prior to any repayment or prepayment of any
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be paid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment; provided that each
repayment of Borrowings shall be applied to repay any outstanding ABR Borrowings
before any other Borrowings.  If the Borrower fails to make a timely selection
of the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings and, second, to other
Borrowings in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first).  Each payment of a Borrowing shall be applied ratably to the Loans
included in such Borrowing.

 

(c)           Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.

 

(d)           Maintenance of Records by the Administrative Agent.  The
Administrative Agent shall maintain records in which it shall record (i) the
amount and Currency of each Loan made hereunder, the Type thereof and each
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the

 

45

--------------------------------------------------------------------------------


 

amount and Currency of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.

 

(e)           Effect of Entries.  The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence,
absent obvious error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

(f)            Promissory Notes.  Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 


SECTION 2.09.  PREPAYMENT OF LOANS.


 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty except for payments under Section 2.14, subject to the
requirements of this Section.

 

(b)           Mandatory Prepayments due to Changes in Exchange Rates.

 

(i)            Determination of Amount Outstanding.  On each Quarterly Date and,
in addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Credit Exposure.  For the purpose of this determination,
the outstanding principal amount of any Loan that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount in the
Foreign Currency of such Loan, determined as of such Quarterly Date or, in the
case of a Currency Valuation Notice received by the Administrative Agent prior
to 11:00 a.m., New York City time, on a Business Day, on such Business Day or,
in the case of a Currency Valuation Notice otherwise received, on the first
Business Day after such Currency Valuation Notice is received.  Upon making such
determination, the Administrative Agent shall promptly notify the Lenders and
the Borrower thereof.

 

(ii)           Prepayment.  If, on the date of such determination the aggregate
Revolving Credit Exposure exceeds 105% of the aggregate amount of the
Commitments as then in effect, the Borrower shall prepay the Loans (and/or

 

46

--------------------------------------------------------------------------------


 

provide cover for LC Exposure as specified in Section 2.04(k)) within 15
Business Days following such date of determination in such amounts as shall be
necessary so that after giving effect thereto the aggregate Revolving Credit
Exposure does not exceed the Commitments.

 

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Lenders to the Administrative Agent stating that such notice is a
“Currency Valuation Notice” and requesting that the Administrative Agent
determine the aggregate Revolving Credit Exposure.  The Administrative Agent
shall not be required to make more than one valuation determination pursuant to
Currency Valuation Notices within any rolling three month period.

 

Any prepayment pursuant to this paragraph shall be applied, first, to Loans
outstanding and second, as cover for LC Exposure.

 

(c)           Mandatory Prepayments due to Borrowing Base Deficiency.  In the
event that at any time any Borrowing Base Deficiency shall exist, the Borrower
shall prepay the Loans (or provide cover for Letters of Credit as contemplated
by Section 2.04(k)), or reduce Permitted Indebtedness or Indebtedness incurred
pursuant to Section 6.01(g), in such amounts as shall be necessary so that such
Borrowing Base Deficiency is immediately cured, provided that (i) the aggregate
amount of such prepayment of Loans (and cover for Letters of Credit) shall be at
least equal to the Revolving Credit Exposure’s ratable share of the aggregate
prepayment and reduction of Permitted Indebtedness and of Indebtedness incurred
pursuant to Section 6.01(g) and (ii) if, within five Business Days after
delivery of a Borrowing Base Certificate demonstrating such Borrowing Base
Deficiency (and/or at such other times as the Borrower has knowledge of such
Borrowing Base Deficiency), the Borrower shall present the Administrative Agent
with a reasonably feasible plan to enable such Borrowing Base Deficiency to be
cured within 30 Business Days (which 30-Business Day period shall include the
five Business Days permitted for delivery of such plan), then such prepayment or
reduction shall not be required to be effected immediately but may be effected
in accordance with such plan (with such modifications as the Borrower may
reasonably determine), so long as such Borrowing Base Deficiency is cured within
such 30-Business Day period.

 

(d)           Notices, Etc.  The Borrower shall notify the Administrative Agent
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York
City time (or, in the case of a Borrowing denominated in a Foreign Currency,
11:00 a.m., London time), three Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated

 

47

--------------------------------------------------------------------------------


 

by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment.  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11 and shall be made in the manner specified in
Section 2.08(b).

 


SECTION 2.10.  FEES.


 

(a)           Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for account of each Lender a commitment fee, which shall accrue at the
Applicable Margin on the average daily unused amount of the Commitment of such
Lender during the period from and including the Restatement Effective Date to
but excluding the earlier of the date such Commitment terminates and the
Commitment Termination Date.  Accrued commitment fees shall be payable within
one Business Day after each Quarterly Date and on the earlier of the date the
Commitments terminate and the Commitment Termination Date, commencing on the
first such date to occur after the Restatement Effective Date.  All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  For purposes of computing commitment fees, the Commitment of a
Lender shall be deemed to be used to the extent of the outstanding Loans and
LC Exposure of such Lender.

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for account of each Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at a rate per
annum equal to the Applicable Margin applicable to interest on Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Restatement Effective Date to but excluding the later of
the date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.25% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Restatement Effective Date; provided that, on the date on which the

 

48

--------------------------------------------------------------------------------


 

Commitments terminate (the “termination date”) the Borrower shall pay any such
fees that have accrued and that are unpaid on the termination date and, in the
event any Letters of Credit shall be outstanding that have expiration dates
after the termination date, the Borrower shall prepay on the termination date
the full amount of the participation and fronting fees that will accrue on such
Letters of Credit subsequent to the termination date through but not including
the date such outstanding Letters of Credit are scheduled to expire (and in that
connection, the Lenders agree not later than the date two Business Days after
the date upon which the last such Letter of Credit shall expire or be terminated
to rebate to the Borrower the excess, if any, of the aggregate participation and
fronting fees that have been prepaid by the Borrower over the amount of such
fees that ultimately accrue through the date of such expiration or
termination).  Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)           Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)           Payment of Fees.  All fees payable hereunder shall be paid on the
dates due, in Dollars and immediately available funds, to the Administrative
Agent (or to the Issuing Bank, in the case of fees payable to it) for
distribution, in the case of facility fees and participation fees, to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances absent obvious error.

 


SECTION 2.11.  INTEREST.


 

(a)           ABR Loans.  The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

 

(b)           Eurocurrency Loans.  The Loans constituting each Eurocurrency
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the related Interest Period for such Borrowing plus the Applicable
Margin.

 

(c)           Default Interest.  Notwithstanding the foregoing clauses (a) and
(b), if any principal of or interest on any Loan or any fee or other amount
payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration, by mandatory prepayment or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

49

--------------------------------------------------------------------------------


 

(d)           Payment of Interest.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan in the Currency
in which such Loan is denominated and upon termination of the Commitments
(including on the Commitment Termination Date); provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the Commitment Termination Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing denominated in Dollars prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.

 

(e)           Computation.  All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.12.  Alternate Rate of Interest.  If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing (the Currency of such Borrowing
herein called the “Affected Currency”):

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for the Affected Currency for such
Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for the Affected Currency for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their respective Loans included in such Borrowing for such Interest
Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective and, if the Affected Currency is Dollars,
such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing, (ii) if the Affected Currency is Dollars and any Borrowing
Request requests a Eurocurrency Borrowing denominated in Dollars, such

 

50

--------------------------------------------------------------------------------


 

Borrowing shall be made as an ABR Borrowing and (iii) if the Affected Currency
is a Foreign Currency, any Borrowing Request that requests a Eurocurrency
Borrowing denominated in the Affected Currency shall be ineffective.

 


SECTION 2.13.  INCREASED COSTS.


 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate and, if applicable, the MCR Cost) or the Issuing Bank; or

 

(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, in
Dollars, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the Issuing Bank
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), by an amount
deemed to be material by such Lender or Issuing Bank, then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, in
Dollars, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)           Certificates from  Lenders.  A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts, in Dollars, necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in

 

51

--------------------------------------------------------------------------------


 

paragraph (a) or (b) of this Section shall be promptly delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.14.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of the occurrence of the Step-Up Date,
any Commitment Increase Date or an Event of Default), (b) the conversion of any
Eurocurrency Loan other than on the last day of an Interest Period therefor,
(c) the failure to borrow, convert, continue or prepay any Loan on the date
specified in any notice delivered pursuant hereto (including, in connection with
the Step-Up Date or any Commitment Increase Date, and regardless of whether such
notice is permitted to be revocable under Section 2.09(d) and is revoked in
accordance herewith), or (d) the assignment as a result of a request by the
Borrower pursuant to Section 2.18(b) of any Eurocurrency Loan other than on the
last day of an Interest Period therefor, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurocurrency Loan, the loss to any Lender attributable
to any such event shall be deemed to include an amount determined by such Lender
to be equal to the excess, if any, of

 

(i)            the amount of interest that such Lender would pay for a deposit
equal to the principal amount of such Loan denominated in the Currency of such
Loan for the period from the date of such payment, conversion, failure or
assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, convert or continue, the duration of
the Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO Rate for such Currency for such Interest Period, over

 

(ii)           the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an

 

52

--------------------------------------------------------------------------------


 

affiliate of such Lender) for deposits denominated in such Currency from other
banks in the eurocurrency market at the commencement of such period.

 

Payment under this Section shall be made upon request of a Lender delivered not
later than five Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 


SECTION 2.15.  TAXES.


 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)           Payment of Other Taxes by the Borrower.  In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank for, and within 30
Business Days after written demand therefor, pay the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a

 

53

--------------------------------------------------------------------------------


 

receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Foreign Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.

 

In addition, any Foreign Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.

 

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN or
any successor form claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI or
any successor form certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of  Internal Revenue Service Form W-8BEN (or any
successor form) certifying that the Foreign Lender is not a United States
Person, or

 

54

--------------------------------------------------------------------------------


 

(iv)          any other form including Internal Revenue Service Form W-8IMY as
applicable prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States Federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

 

In addition, upon reasonable request of the Borrower or the Administrative
Agent, each Foreign Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Foreign Lender, provided
it is legally able to do so at the time.  Each Foreign Lender shall promptly
notify the Borrower and the Administrative Agent at any time the chief tax
officer of such Foreign Lender becomes aware that it no longer satisfies the
legal requirements to provide any previously delivered form or certificate to
the Borrower (or any other form of certification adopted by the U.S. or other
taxing authorities for such purpose).

 

(f)            United States Lenders.  Each Lender and Issuing Bank that is not
a Foreign Lender shall deliver to the Borrower (with a copy to the
Administrative Agent), prior to the date on which such Issuing Bank or Lender
becomes a party to this Agreement, upon the expiration or invalidity of any
forms previously delivered and at times reasonably requested by the Borrower,
duly completed copies of Internal Revenue Service Form W-9 or any successor
form, provided it is legally able to do so at the time.

 

(g)           Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or an Issuing Bank determines, in its sole discretion, that it has
received a refund or credit (in lieu of such refund) of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses of the Administrative Agent, any
Lender or an Issuing Bank, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, any Lender or an Issuing Bank, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, any Lender or an
Issuing Bank in the event the Administrative Agent, any Lender or an Issuing
Bank is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or an Issuing Bank to make available its tax returns or its books or
records (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

55

--------------------------------------------------------------------------------


 


SECTION 2.16.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS.


 

(a)           Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.13, 2.14 or 2.15, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Bank as expressly provided herein
and payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03, which shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All amounts owing under this Agreement (including commitment
fees, payments required under Section 2.13, and payments required under
Section 2.14 relating to any Loan denominated in Dollars, but not including
principal of, and interest on, any Loan denominated in any Foreign Currency or
payments relating to any such Loan required under Section 2.14, which are
payable in such Foreign Currency) or under any other Loan Document (except to
the extent otherwise provided therein) are payable in Dollars.  Notwithstanding
the foregoing, if the Borrower shall fail to pay any principal of any Loan when
due (whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), the unpaid portion of such Loan shall, if such Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if the Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to

 

56

--------------------------------------------------------------------------------


 

such parties, and (ii) second, to pay principal and unreimbursed
LC Disbursements then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal and unreimbursed LC Disbursements
then due to such parties.

 

(c)           Pro Rata Treatment.  Except to the extent otherwise provided
herein: (i) prior to the Step-Up Date, each Borrowing shall be made from the
Lenders, and each termination or reduction of the amount of the Initial
Commitments under Section 2.07 shall be applied to the respective Initial
Commitments of the Lenders, pro rata according to the amounts of their
respective Initial Commitments; (ii) on and after the Step-Up Date, each
Borrowing shall be made from the Lenders, and each termination or reduction of
the amount of the Commitments under Section 2.07 shall be applied to the
respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (iii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Loans) or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans), provided that prior to the Step-Up Date, each Borrowing shall be
allocated pro rata among the Lenders according to the amounts of their
respective Initial Commitments; (iv) each payment of commitment fee under
Section 2.10 shall be made for account of the Lenders pro rata according to the
average daily unused amounts of their respective Commitments; (v) each payment
or prepayment of principal of Loans by the Borrower shall be made for account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of the Loans held by them; and (vi) each payment of interest on Loans by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders.

 

(d)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).

 

57

--------------------------------------------------------------------------------


 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(e)           Presumptions of Payment.  Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

(f)            Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04(e), 2.05(b) or 2.16(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 


SECTION 2.17.  DEFAULTING LENDERS.


 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)           commitment fees pursuant to Section 2.10(a) shall cease to accrue
on the unfunded portion of the Commitment of such Defaulting Lender;

 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

 

(c)           if any LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:

 

58

--------------------------------------------------------------------------------


 

(i)            all or any part of such LC Exposure shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments, (y) no
non-Defaulting Lender’s Revolving Credit Exposure will exceed such Lender’s
Initial Commitment or Commitment, as applicable, and (z) the conditions set
forth in Section 4.02 are satisfied at such time;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.04(k) for so long as such LC Exposure is outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)           if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.17(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all facility fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 2.10(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and

 

(d)           so long as any Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.17(c), and participating
interests in any such newly issued or increased

 

59

--------------------------------------------------------------------------------


 

Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.17(c)(i) (and Defaulting Lenders shall not participate
therein).

 

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Percentage.

 


SECTION 2.18.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.15, or if any Lender becomes a Defaulting Lender or is a
non-consenting Lender (as provided in Section 9.02(d)), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
LC Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or

 

60

--------------------------------------------------------------------------------


 

payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

(c)           Defaulting Lender.  If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04(e), 2.05 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action.  This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents when executed and delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been or
will be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of

 

61

--------------------------------------------------------------------------------


 

the Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

 


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.


 

(a)           Financial Statements.  The Borrower has heretofore delivered to
the Lenders the following financial statements:

 

(i)            the audited consolidated balance sheet and statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries as of and for the fiscal year ended December 31, 2008, reported on
by KPMG LLP, independent public accountants; and

 

(ii)           the unaudited interim consolidated balance sheet and statements
of operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries as of and for the three, six and nine-month periods ended,
respectively, March 31, 2009, June 30, 2009 and September 30, 2009, in each case
certified by a Financial Officer of the Borrower.

 

Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with generally accepted accounting principles applied on a consistent
basis, subject to, in the case of such interim statements, year-end audit
adjustments and the absence of footnotes.  None of the Borrower or any of its
Subsidiaries has on the Restatement Effective Date any material contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments not reflected
in the financial statements referred to above.

 

(b)           No Material Adverse Change.  Since December 31, 2008, there has
not been any event, development or circumstance that has had or could reasonably
be expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities and financial condition of the
Borrower taken as a whole (excluding in any case a decline in the net asset
value of the Borrower or a change in general market conditions or values of the
Borrower’s Portfolio Investments), or (ii) the validity or enforceability of any
of the Loan Documents or the rights or remedies of the Administrative Agent and
the Lenders thereunder.

 

62

--------------------------------------------------------------------------------


 


SECTION 3.05.  LITIGATION.


 

(a)           Actions, Suits and Proceedings.  There are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

 

(b)           Disclosed Matters.  Since the Restatement Effective Date, there
has been no change in the status of the Disclosed Matters (after giving effect
to any update of the Disclosed Matters in accordance with the definition
thereof) that, individually or in the aggregate, has resulted in, or materially
increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.06.  Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  None of the Obligors is
subject to any contract or other arrangement, the performance of which by them
could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.07.  [Reserved].

 

SECTION 3.08.   Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all material Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.09.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.10.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on

 

63

--------------------------------------------------------------------------------


 

behalf of the Borrower to the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

SECTION 3.11.  Investment Company Act; Margin Regulations.

 

(a)           Status as Business Development Company.  The Borrower is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act and qualifies as a
RIC.

 

(b)           Compliance with Investment Company Act.  The business and other
activities of the Borrower and its Subsidiaries, including the making of the
Loans hereunder, the application of the proceeds and repayment thereof by the
Borrower and the consummation of the Transactions contemplated by the Loan
Documents do not result in a violation or breach in any material respect of the
provisions of the Investment Company Act or any rules, regulations or orders
issued by the Securities and Exchange Commission thereunder, in each case, that
are applicable to the Borrower and its Subsidiaries.

 

(c)           Investment Policies.  The Borrower is in compliance with all
investment objectives, policies, restrictions and limitations for the Borrower
delivered to the Lenders prior to the Restatement Effective Date (the
“Investment Policies”), except to the extent that the failure to so comply could
not reasonably be expected to result in a Material Adverse Effect.

 

(d)           Use of Credit.  Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of any extension
of credit hereunder will be used to buy or carry any Margin Stock.


 


SECTION 3.12.  MATERIAL AGREEMENTS AND LIENS.


 

(a)           Material Agreements.  Part A of Schedule II is a complete and
correct list of each credit agreement, loan agreement, indenture, purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries outstanding on the Restatement Effective Date, and the aggregate
principal or face amount outstanding or that is, or may

 

64

--------------------------------------------------------------------------------


 

become, outstanding under each such arrangement is correctly described in Part A
of Schedule II.

 

(b)           Liens.  Part B of Schedule II is a complete and correct list of
each Lien  securing Indebtedness of any Person outstanding on the Restatement
Effective Date covering any property of the Borrower or any of its Subsidiaries,
and the aggregate Indebtedness secured (or that may be secured) by each such
Lien and the property covered by each such Lien is correctly described in Part B
of Schedule II.


 


SECTION 3.13.  SUBSIDIARIES AND INVESTMENTS.


 

(a)           Subsidiaries.  Set forth in Part A of Schedule IV is a complete
and correct list of all of the Subsidiaries of the Borrower on the Restatement
Effective Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary, (iii) the nature of the ownership interests held by each such
Person and the percentage of ownership of such Subsidiary represented by such
ownership interests and (iv) whether such Subsidiary is a Designated
Subsidiary.  Except as disclosed in Part A of Schedule IV, (x) the Borrower
owns, free and clear of Liens, and has (and will have) the unencumbered right to
vote, all outstanding ownership interests in each Person shown to be held by it
in Part A of Schedule IV, (y) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Interests with respect to
such Person.  Each Subsidiary identified on said Part A of Schedule IV as a
“Designated Subsidiary” qualifies as such under the definition of “Designated
Subsidiary” set forth in Section 1.01.

 

(b)           Investments.  Set forth in Part B of Schedule IV is a complete and
correct list of all Investments (other than Investments of the types referred to
in clauses (b), (c) and (d) of Section 6.04) held by any of the Obligors in any
Person on the Restatement Effective Date and, for each such Investment, (x) the
identity of the Person or Persons holding such Investment and (y) the nature of
such Investment.  Except as disclosed in Part B of Schedule IV, each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Liens created pursuant to the Security Documents), all such Investments.

 

SECTION 3.14.  Properties.

 

(a)           Title Generally.  Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

65

--------------------------------------------------------------------------------

 


 

(b)           Intellectual Property.  Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.15.  Affiliate Agreements.  As of the Restatement Effective Date, the
Borrower has heretofore delivered to each of the Lenders true and complete
copies of each of the Affiliate Agreements (including any amendments,
supplements or waivers executed and delivered thereunder and, except in the case
of the CP Facility Documents, any schedules and exhibits thereto).  As of the
date of hereof, each of the Affiliate Agreements is in full force and effect.

 


ARTICLE IV


 


CONDITIONS


 

SECTION 4.01.  Restatement Effective Date.  This Agreement (and the amendment
and restatement of the Original Agreement to be effected hereby) shall become
effective on the date on which the Administrative Agent shall have received each
of the following documents, each of which shall be satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance (or such condition shall have been waived in accordance with
Section 9.02):

 

(a)           Executed Counterparts.  From each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)           Fees and Expenses.  The Administrative Agent shall have received
evidence of the payment by the Borrower of all fees payable to the Lenders on
the Restatement Effective Date that the Borrower has agreed to pay in connection
with this Agreement.  The Borrower shall have paid all reasonable expenses
(including the legal fees of Milbank, Tweed, Hadley & McCloy LLP) for which
invoices have been presented that the Borrower has agreed to pay in connection
with this Agreement.

 

(c)           Opinion of Counsel to the Borrower.  A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Latham & Watkins LLP, New York counsel for the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent and of
Venable LLP, Maryland counsel for the Borrower, in substantially the form of
Exhibit C, and in each case covering such other matters relating to the

 

66

--------------------------------------------------------------------------------


 

Borrower, this Agreement or the Transactions as the Required Lenders shall
reasonably request (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).

 

(d)           Opinion of Special New York Counsel to JPMCB.  An opinion, dated
the Restatement Effective Date, of Milbank, Tweed, Hadley & McCloy, LLP, special
New York counsel to JPMCB in substantially the form of Exhibit D (and JPMCB
hereby instructs such counsel to deliver such opinion to the Lenders).

 

(e)           Corporate Documents.  Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(f)            Officer’s Certificate.  A certificate, dated the Restatement
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
the lettered clauses of the first sentence of Section 4.02.

 

(g)           Liens.  Results of a recent lien search in each relevant
jurisdiction with respect to the Borrower and such search shall reveal no liens
on any of the assets of the Obligors except for liens permitted under
Section 6.02.

 

(h)           Guarantee and Security Agreement Confirmation.  The Guarantee and
Security Agreement Confirmation, duly executed and delivered by each of the
parties to the Guarantee and Security Agreement.

 

(i)            Borrowing Base Certificate.  A Borrowing Base Certificate as of a
date not more than five days prior to the Restatement Effective Date.

 

(j)            Retiring Lenders.  Evidence that each Retiring Lender shall have,
as of the Restatement Effective Date, received repayment in full of its
outstanding Loans and all accrued and unpaid interest, facility fees, LC
participation fees, and any other amounts owing to such Retiring Lender under
the Original Agreement.

 

(k)           Restatement Effective Date Adjustments.  Evidence that each
Continuing Lender shall have, as of the Restatement Effective Date, received
payment in full of all accrued and unpaid interest, facility fees and LC
participation fees owing to such Lender under the Original Agreement and the
Borrowings and other adjustments to the Loans described in Section 2.02(e) shall
have occurred.

 

67

--------------------------------------------------------------------------------


 

(l)            Other Documents.  Such other documents as the Administrative
Agent or any Lender or special New York counsel to JPMCB may reasonably request.

 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make any
Loan, and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:

 

(a)           the representations and warranties of the Borrower set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (or, in the case of the representations and warranties in
Sections 3.01 (first sentence with respect to the Obligors), 3.02, 3.04, 3.11
and 3.15 of this Agreement, and in Sections 2.01, 2.02 and 2.04 through 2.09 of
the Guarantee and Security Agreement, true and correct in all respects) on and
as of the date of such Loan or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

 

(b)           at the time of and immediately after giving effect to such Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and

 

(c)           either (i) the aggregate Covered Debt Amount (after giving effect
to such extension of credit) shall not exceed the Borrowing Base reflected on
the Borrowing Base Certificate most recently delivered to the Administrative
Agent or (ii) the Borrower shall have delivered an updated Borrowing Base
Certificate demonstrating that the Covered Debt Amount (after giving effect to
such extension of credit) shall not exceed the Borrowing Base after giving
effect to such extension of credit as well as any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Permitted Indebtedness
or Indebtedness incurred pursuant to Section 6.01(g).

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

68

--------------------------------------------------------------------------------


 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a)           within 90 days after the end of each fiscal year of the Borrower,
the audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by KPMG LLP or other
independent public accountants of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that the requirements set forth in this clause (a) may be
fulfilled by providing to the Administrative Agent and the Lenders the report of
the Borrower to the SEC on Form 10-K for the applicable fiscal year;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, the consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that the requirements set forth in this
clause (b) may be fulfilled by providing to the Lenders the report of the
Borrower to the SEC on Form 10-Q for the applicable quarterly period;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether the Borrower has knowledge that a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Sections
6.01, 6.02, 6.04, 6.05 and 6.07 and (iii) stating whether any change in GAAP as
applied

 

69

--------------------------------------------------------------------------------


 

by (or in the application of GAAP by) the Borrower has occurred since the date
of the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(d)           as soon as available and in any event not later than the last
Business Day of the calendar month following each monthly accounting period
(ending on the last day of each calendar month) of the Borrower, a Borrowing
Base Certificate as at the last day of such accounting period;

 

(e)           promptly but no later than five Business Days after the Borrower
shall at any time have knowledge that there is a Borrowing Base Deficiency, a
Borrowing Base Certificate as at the date the Borrower has knowledge of such
Borrowing Base Deficiency indicating the amount of the Borrowing Base Deficiency
as at the date the Borrower obtained knowledge of such deficiency and the amount
of the Borrowing Base Deficiency as of the date not earlier than one Business
Day prior to the date the Borrowing Base Certificate is delivered pursuant to
this paragraph;

 

(f)            promptly upon receipt thereof, copies of all significant reports
submitted by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower;

 

(g)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any of
the Obligors with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be;

 

(h)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request; and

 

(i)            promptly after Moody’s or S&P or Fitch shall have announced a
change in the Borrower Rating, written notice of such rating change.

 

70

--------------------------------------------------------------------------------


 

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and

 

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily

 

71

--------------------------------------------------------------------------------


 

maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.


 


SECTION 5.06.  BOOKS AND RECORDS; INSPECTION AND AUDIT RIGHTS.


 

(a)           Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP.  The Borrower will, and will cause each other Obligor to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during
business hours, to examine and make extracts from its books and records
(including books and records maintained by it in its capacity as a “servicer” in
respect of Ares Capital CP, or in a similar capacity with respect to any other
Designated Subsidiary, and any books, records and documents held by the
Custodian), and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested, provided that the Borrower shall be entitled to have its
representatives and advisors present during any inspection of its books and
records.

 

(b)           Audit Rights.  The Borrower will, and will cause each other
Obligor to, permit any representatives designated by Administrative Agent
(including any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to conduct evaluations and appraisals of the Borrower’s
computation of the Borrowing Base and the assets included in the Borrowing Base,
all at such reasonable times and as often as reasonably requested.  The Borrower
shall pay the reasonable fees and expenses of any representatives retained by
the Administrative Agent to conduct any such evaluation or appraisal; provided
that the Borrower shall not be required to pay such fees and expenses for more
than one such evaluation or appraisal during any calendar year unless an Event
of Default has occurred and is continuing at the time of any subsequent
evaluation or appraisal during such calendar year.  The Borrower also agrees to
modify or adjust the computation of the Borrowing Base to the extent required by
the Administrative Agent or the Required Lenders as a result of any such
evaluation or appraisal, provided that if the Borrower demonstrates that such
evaluation or appraisal is incorrect, the Borrower shall be permitted to
re-adjust its computation of the Borrowing Base.

 

SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, including the
Investment Company Act, any applicable rules, regulations or orders issued by
the Securities and Exchange Commission thereunder and orders of any other
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

72

--------------------------------------------------------------------------------


 


SECTION 5.08.  CERTAIN OBLIGATIONS RESPECTING SUBSIDIARIES; FURTHER ASSURANCES.


 

(a)           Subsidiary Guarantors.  In the event that any Obligor shall form
or acquire any new Domestic Subsidiary (other than a Designated Subsidiary or,
so long as it is prevented from becoming an Obligor by the terms of the Allied
Secured Indebtedness, a Special Acquisition Subsidiary), the Borrower will cause
such new Subsidiary to become a “Subsidiary Guarantor” (and, thereby, an
“Obligor”) under the Guarantee Assumption Agreement and to deliver such proof of
corporate or other action, incumbency of officers, opinions of counsel and other
documents as is consistent with those delivered by the Borrower pursuant to
Section 4.01 upon the Restatement Effective Date or as the Administrative Agent
shall have requested.

 

(b)           Ownership of Subsidiaries.  The Borrower will, and will cause each
of its Subsidiaries to, take such action from time to time as shall be necessary
to ensure that each of its Subsidiaries is a wholly owned Subsidiary (other than
any Subsidiary that is a “Designated Subsidiary”).

 

(c)           Further Assurances.  The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement.  Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors to, take
such action from time to time (including filing appropriate Uniform Commercial
Code financing statements and executing and delivering such assignments,
security agreements and other instruments) as shall be reasonably requested by
the Administrative Agent

 

(i)            to create, in favor of the Collateral Agent for the benefit of
the Lenders (and any affiliate thereof that is a party to any Hedging Agreement
entered into with the Borrower) and the holders of any Other Secured
Indebtedness, perfected security interests and Liens in the Collateral; provided
that any such security interest or Lien shall be subject to the relevant
requirements of the Security Documents; provided further, that in the case of
any Collateral consisting of voting stock of any Controlled Foreign Corporation,
such security interest shall be limited to 65% of the issued and outstanding
voting stock of such Controlled Foreign Corporation,

 

(ii)           to cause any bank or securities intermediary (within the meaning
of the Uniform Commercial Code) to enter into such arrangements with the
Collateral Agent as shall be appropriate in order that the Collateral Agent has
“control” over each bank account or securities account of the Obligors (other
than any thereof that are maintained by the Obligors in their capacity as
“servicer” for Ares Capital CP or any other Designated Subsidiary, or which hold
solely money or financial assets of Ares Capital CP or any other Designated
Subsidiary), and in that connection, the Borrower agrees to cause all cash and
other proceeds of

 

73

--------------------------------------------------------------------------------


 

Portfolio Investments received by any Obligor to be promptly deposited into such
an account (or otherwise delivered to, or registered in the name of, the
Collateral Agent) and, until such deposit, delivery or registration such cash
and other proceeds shall be held in trust by the Borrower for and as the
property of the Collateral Agent and shall not be commingled with any other
funds or property of such Obligor or of any Designated Subsidiary or other
Person (including with any money or financial assets of any Obligor in its
capacity as “servicer” for Ares Capital CP or any other Designated Subsidiary,
or any money or financial assets of any Designated Subsidiary).

 

(iii)          to cause its Designated Subsidiaries, and any custodians or
account banks and securities intermediaries acting on their behalf, or trustee
or representative acting for any Person extending credit to any Designated
Subsidiary, to execute and deliver such intercreditor and other agreements, in
form and substance reasonably satisfactory to the Administrative Agent, as it
shall determine are necessary to confirm that none of such Designated
Subsidiaries or custodians claims any interest or Lien upon any property of any
Obligor and that any custodian that holds documentation on behalf of both the
Obligors and any Designated Subsidiary will provide access to such documentation
consistent with the provisions of Section 5.06,

 

(iv)          in the case of any Portfolio Investment consisting of a Bank Loan
that does not constitute all of the credit extended to the underlying borrower
under the relevant underlying loan documents and a Designated Subsidiary holds
any interest in the loans or other extensions of credit under such loan
documents, (x) cause such Designated Subsidiary to be party to such underlying
loan documents as a “lender” having a direct interest (or a participation not
acquired from an Obligor) in such underlying loan documents and the extensions
of credit thereunder and (y) ensure that all amounts owing to such Obligor or
Designated Subsidiary by the underlying borrower or other obligated party are
remitted by such borrower or obligated party directly to separate accounts of
such Obligor and such Designated Subsidiary,

 

(v)           in the event that any Obligor is acting as an agent or
administrative agent under any loan documents with respect to any Bank Loan that
does not constitute all of the credit extended to the underlying borrower under
the relevant underlying loan documents, ensure that all funds held by such
Obligor in such capacity as agent or administrative agent is segregated from all
other funds of such Obligor and clearly identified as being held in an agency
capacity and

 

(vi)          cause all loan and other documents relating to any Portfolio
Investment to be held by (x) the Collateral Agent or (y) the Custodian pursuant
to the terms of the Custodian Agreement (or another custodian reasonably
satisfactory to the Administrative Agent), or pursuant to an appropriate
intercreditor agreement, so long as the Custodian (or custodian) has agreed to

 

74

--------------------------------------------------------------------------------


 

grant access to such loan and other documents to the Administrative Agent and
the Lenders pursuant to an access or similar agreement between the Borrower and
such Custodian (or custodian) in form and substance reasonably satisfactory to
the Administrative Agent.

 

SECTION 5.09.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower in the ordinary course of
business, including in connection with the Acquisition and the acquisition and
funding (either directly or through one or more wholly-owned Subsidiaries) of
Portfolio Investments; provided that neither the Administrative Agent nor any
Lender shall have any responsibility as to the use of any of such proceeds.  No
part of the proceeds of any Loan will be used in violation of applicable law or,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock.  Margin Stock shall be
purchased by the Obligors only with the proceeds of Indebtedness not directly or
indirectly secured by Margin Stock (within the meaning of Regulation U), or with
the proceeds of equity capital of the Borrower.

 

SECTION 5.10.  Status of RIC and BDC.  The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.

 

SECTION 5.11.  Investment and Valuation Policies.  The Borrower shall promptly
advise the Lenders and the Administrative Agent of any material change in either
its Investment Policies or Valuation Policy.

 

SECTION 5.12.  Portfolio Valuation and Diversification, Etc.

 

(a)           Industry Classification Groups.  For purposes of this Agreement,
the Borrower shall assign each Portfolio Investment to an Industry
Classification Group.  To the extent that any Portfolio Investment is not
correlated with the risks of other Portfolio Investments in an Industry
Classification Group established by Moody’s, such Portfolio Investment may be
assigned by the Borrower to an Industry Classification Group that is more
closely correlated to such Portfolio Investment.  In the absence of any
correlation, the Borrower shall be permitted, upon notice to the Administrative
Agent and each Lender to create up to three additional industry classification
groups for purposes of this Agreement.

 

(b)           Portfolio Valuation Etc.

 

(i)            Settlement Date Basis.  For purposes of this Agreement, all
determinations of whether an investment is to be included as a Portfolio
Investment shall be determined on a settlement-date basis (meaning that any
investment that has been purchased will not be treated as a Portfolio Investment
until such purchase has settled, and any Portfolio Investment which has been
sold will not be excluded as a Portfolio Investment until such sale has
settled),

 

75

--------------------------------------------------------------------------------


 

provided that no such investment shall be included as a Portfolio Investment to
the extent it has not been paid for in full.

 

(ii)           Determination of Values.  The Borrower will conduct reviews of
the value to be assigned to each of its Portfolio Investments as follows:

 

(A)          Quoted Investments—External Review.  With respect to Portfolio
Investments (including Cash Equivalents) for which market quotations are readily
available, the Borrower shall, not less frequently than once each calendar week,
determine the market value of such Portfolio Investments which shall, in each
case, be determined in accordance with one of the following methodologies (as
selected by the Borrower):

 

(w)          in the case of public and 144A securities, the average of the mean
prices as determined by two Approved Dealers selected by the Borrower,

 

(x)            in the case of bank loans, the mean price as determined by one
Approved Dealer or Approved Pricing Service selected by the Borrower,

 

(y)           in the case of any Portfolio Investment traded on an exchange, the
closing price for such Portfolio Investment most recently posted on such
exchange, and

 

(z)            in the case of any other Portfolio Investment, the fair market
value thereof as determined by an Approved Pricing Service; and

 

(B)           Unquoted Investments- External Review.  With respect to Portfolio
Investments for which market quotations are not readily available (other than
SSLF), the Borrower shall value such Portfolio Investments quarterly in a manner
consistent with its “Net Asset Valuation Policy” delivered to the Lenders prior
to the Restatement Effective Date (the “Valuation Policy”).

 

(C)           Investments in Designated Subsidiaries.  In addition to the
valuation obtained in accordance with sub-clause (B) above, with respect to any
Portfolio Investment consisting of Equity Interests in a Designated Subsidiary,
the Borrower shall determine a value for such Portfolio Investment, which at any
time shall equal the value of the underlying financial assets held by such
Designated Subsidiary as most recently determined by the Borrower in accordance
with its Valuation Policy less the aggregate face amount of all liabilities of
such Designated Subsidiary (provided such value shall be proportionately
adjusted to reflect any

 

76

--------------------------------------------------------------------------------


 

investment in any Designated Subsidiary that is less than wholly-owned or in
which the Collateral Agent’s security interest therein is limited to 65% of the
voting stock thereof because such Designated Subsidiary is a Controlled Foreign
Corporation).

 

(D)          Investment in SSLF.  With respect to Borrower’s investment in the
SSLF, the Borrower shall value such Portfolio Investment quarterly with the
assistance of a third-party service provider consistent with the Valuation
Policy.

 

(E)           Internal Review.  The Borrower shall conduct an internal review of
the aggregate value of the Portfolio Investments, and of the Borrowing Base, at
least once each calendar week which shall take into account any events of which
the Borrower has knowledge that materially affects the aggregate value of the
Portfolio Investments or the Borrowing Base, including, as applicable, in the
case of any Portfolio Investment consisting of Equity Interests in a Designated
Subsidiary or non-consolidated subsidiary, any modifications to any relevant
debt agreements, the occurrence of any “default” or similar event thereunder or
any other adverse actions taken by any creditor of such Designated Subsidiary or
non-consolidated subsidiary.  If, based upon such weekly internal review, the
Borrower determines that a Borrowing Base Deficiency exists, then the Borrower
shall, within five Business Days as provided in Section 5.01(c), deliver a
Borrowing Base Certificate reflecting the new amount of the Borrowing Base and
shall take the actions, and make the payments and prepayments (and provide cover
for Letters of Credit), all as more specifically set forth in Section 2.09(c).

 

(F)           Quarterly Valuations.  Without limiting the requirements of
sub-clauses (A) through (E) above, the Borrower shall value at least 60% in
aggregate value of its Non-Core Investments that are included in the 25% of the
Borrowing Base referenced in Section 5.13(e) below no less frequently than
quarterly in the manner set forth in sub-clause (A) or (B), as applicable.

 

(G)           Failure to Determine Values.  If the Borrower shall fail to
determine the value of any Portfolio Investment as at any date pursuant to the
requirements of the foregoing sub-clauses (A) through (F),  the “Value” of such
Portfolio Investment as at such date shall be deemed to be zero;

 

provided that, in no event shall any Portfolio Investment be valued pursuant to
the foregoing requirements less frequently than annually.

 

77

--------------------------------------------------------------------------------

 


 

(c)                                  Investment Company Diversification
Requirements.  The Borrower will, and will cause its Subsidiaries (other than
Designated Subsidiaries that are exempt from the Investment Company Act) at all
times to (i) comply in all material respects with the portfolio diversification
and similar requirements set forth in the Investment Company Act applicable to
business development companies and (ii) subject to applicable grace periods set
forth in the Code, comply with the portfolio diversification and similar
requirements set forth in the Code applicable to RIC’s.

 

SECTION 5.13.  Calculation of Borrowing Base.  For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the Advance Rates of the Value of each Portfolio Investment, provided
that:

 

(a)                                  the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments of all issuers in a
consolidated group of corporations or other entities in accordance with GAAP
(other than SSLF) exceeding 10% of Shareholders’ Equity of the Borrower (which,
for purposes of the calculation of Shareholder’s Equity of the Borrower, shall
exclude the aggregate amount of investments in, and advances to, Designated
Subsidiaries and Excluded Entities) as of the end of the most recent quarter,
shall be 50% of the otherwise applicable Advance Rate.

 

(b)                                 the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments of all issuers in a
consolidated group of corporations or other entities in accordance with GAAP
(other than SSLF) exceeding 20% of Shareholders’ Equity of the Borrower (which,
for purposes of the calculation of Shareholder’s Equity of the Borrower, shall
exclude the aggregate amount of investments in, and advances to, Designated
Subsidiaries and Excluded Entities) shall be 0%.

 

(c)                                  the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments (other than SSLF) in any
single Industry Classification Group (which, for purposes of this calculation,
shall exclude the aggregate amount of investments in, and advances to,
Designated Subsidiaries and Excluded Entities) that exceeds 20% of Shareholders’
Equity shall be 0%, provided that, with respect to the Portfolio Investments
(other than CDO Securities) in a single Industry Classification Group from time
to time designated by the Borrower to the Administrative Agent, such 20% figure
shall be increased to 30% and, accordingly, only to the extent that the Value
for such single Industry Classification Group exceeds 30% of the Shareholders’
Equity shall the Advance Rate applicable to such excess Value be 0%.

 

(d)                                 the Advance Rate applicable to that portion
of the aggregate Value of the Borrower’s investment in SSLF shall be zero to the
extent necessary so that no more than 15% of the Borrowing Base is attributable
to such investment.

 

78

--------------------------------------------------------------------------------


 

(e)                                  the Advance Rate applicable to that portion
of the aggregate Value of the Borrower’s investments in Non-Core Investments
shall be zero to the extent necessary so that no more than 25% of the Borrowing
Base is attributable to such investments.

 

(f)                                    the Advance Rate applicable to that
portion of the aggregate Value of the Borrower’s investments in Non-Core
Investments and SSLF shall be zero to the extent necessary so that no more than
35% of the Borrowing Base is attributable to such investments.

 

For the purposes of the issuer concentration limits in clauses (a) and
(b) above, (i) all Designated Subsidiaries and non-consolidated subsidiaries
(excluding Ares Capital CP, Ares Capital CP II, Ares Capital CP Holdings, Ares
Capital CP Holdings II, SSLF, ARCC Commercial Loan Trust 2006 LLC and ARCC CLO
2006 LLC, in each case, so long as such entities maintain capital structures
substantially the same as their existing capital structures on the Restatement
Effective Date, and any other Subsidiaries with the consent of the Required
Lenders) will be treated as a single issuer and (ii) Ares Capital CP, Ares
Capital CP II, Ares Capital CP Holdings and Ares Capital CP Holdings II (and any
successor entity replacing Ares Capital CP, Ares Capital CP II, Ares Capital CP
Holdings and Ares Capital CP Holdings II), so long as their combined capital
structure is substantially as described to the Administrative Agent prior to the
Restatement Effective Date, will be treated as a combined single issuer.

 

No Portfolio Investment (including, for the avoidance of doubt, any Restricted
Acquisition Asset) may be included in the Borrowing Base until such time as such
Portfolio Investment has been Delivered (as defined in the Guarantee and
Security Agreement) to the Collateral Agent, and then only for so long as such
Portfolio Investment continues to be Delivered as contemplated therein; provided
that in the case of any Portfolio Investment in which the Collateral Agent has a
first-priority perfected security interest pursuant to a valid UCC filing (and
for which no other method of perfection with a higher priority is possible),
such Portfolio Investment may be included in the Borrowing Base so long as all
remaining actions to complete “Delivery” are satisfied within 7 days of such
inclusion.  Voting stock of any Controlled Foreign Corporation in excess of 65%
of the issued and outstanding voting stock of such Controlled Foreign
Corporation shall not be included as a Portfolio Investment for purposes of
calculating the Borrowing Base.

 

The Borrower shall from time to time deliver a Borrowing Base Certificate to the
Administrative Agent and each Lender as provided in Sections 4.01(h), 5.01(d),
5.01(e) and 6.05(d).

 

79

--------------------------------------------------------------------------------


 

As used herein, the following terms have the following meanings:

 

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a) through (f), the following percentages with
respect to such Portfolio Investment:

 

Portfolio Investment

 

Quoted

 

Unquoted

 

 

 

 

 

 

 

Cash, Cash Equivalents and Short-Term U.S. Government Securities

 

100

%

n.a.

 

Long-Term U.S. Government Securities

 

95

%

n.a.

 

Performing First Lien Bank Loans

 

85

%

75

%

Performing Second Lien Bank Loans

 

75

%

65

%

Performing Cash Pay High Yield Securities

 

70

%

60

%

Investment Grade CDO Securities

 

65

%

55

%

Performing Cash Pay Mezzanine Investments

 

65

%

55

%

Performing Non-Cash Pay High Yield Securities

 

60

%

50

%

Non-Investment Grade CDO Securities

 

55

%

45

%

Performing Non-Cash Pay Mezzanine Investments

 

55

%

45

%

Non-Performing First Lien Bank Loans

 

50

%

50

%

Non-Performing Second Lien Bank Loans

 

40

%

40

%

Non-Performing High Yield Securities

 

35

%

35

%

Non-Performing Mezzanine Investments

 

35

%

35

%

Performing Common Equity

 

40

%

40

%

Other Category CDO Securities*

 

25

%

25

%

Non-Performing Common Equity

 

0

%

0

%

 

--------------------------------------------------------------------------------

* For purposes of determining the Advance Rate, “Other Category CDO Securities”
shall include any Obligor’s investment in (i) SSLF, (ii) any subsidiary that is
not consolidated with the Borrower in its consolidated financial statements and
(iii) any Designated Subsidiary.

 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and senior subordinated
loans) which are generally under a syndicated loan or credit facility.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

“Cash” has the meaning assigned to such term in Section 1.01 of the Credit
Agreement.

 

80

--------------------------------------------------------------------------------


 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of the
Credit Agreement.

 

“Cash Pay Bank Loans” means First Lien Bank Loans and Second Lien Bank Loans as
to which, at the time of determination, all of the interest on which is payable
not less frequently than quarterly and for which not less than 2/3rds of the
interest (including accretions and “pay-in-kind” interest) for the current
monthly or quarterly period (as applicable) is payable in cash.

 

“CDO Securities” means debt securities, equity securities or composite or
combination securities (i.e. securities consisting of a combination of debt and
equity securities that are issued in effect as a unit), including synthetic
securities that provide synthetic credit exposure to debt securities, equity
securities or composite or combination securities, that entitle the holders
thereof to receive payments that (i) depend on the cash flow from a portfolio
consisting primarily of ownership interests in debt securities, corporate loans
or asset-backed securities or (ii) are subject to losses owing to credit events
(howsoever defined) under credit derivative transactions with respect to debt
securities, corporate loans or asset-backed securities.

 

“Excluded Entities” means ARCC LVCG Holdings LLC, ARCC CLPB Corp., ARCC IGS
Corp., ARCC PAH Corp., ARCC TTL Corp., ARCC VTH Corp., ARCC WMA Corp, ARCC
Odyssey Corp. and, after the Step-Up Date, to the extent such entity is a
Subsidiary, Allied Capital REIT, Inc., and, in each case, their respective
subsidiaries (provided that in the case of ARCC Odyssey Corp., it shall have no
material assets or liabilities and its sole purpose shall be to consummate the
Acquisition, provided further, in no event shall Allied be deemed an “Excluded
Entity”).

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.

 

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments or Bank Loans.

 

“Investment Grade CDO Securities” means Rated CDO Securities that are direct or
synthetic debt securities (and not composite or combination securities) and are
(a) Performing and (b) rated as follows by two of the following three rating
agencies: “BBB-” or higher by S&P, “BBB-” or higher by Fitch and “Baa3” or
higher by Moody’s.

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one month from the applicable date of determination.

 

81

--------------------------------------------------------------------------------


 

“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to
Rule 144A under the Securities Act (or any successor provision thereunder),
(d) that are not Cash Equivalents and (e) contractually subordinated in right of
payment to other debt of the same issuer.

 

“Non-Core Investments” means, collectively, Portfolio Investments in common
equity, warrants, Non-Performing Bank Loans, Non-Performing High Yield
Securities, Non-Performing Mezzanine Investments, Other Category CDO Securities
and any Obligor’s investment in any subsidiary that is not consolidated with the
Borrower in its consolidated financial statements and any Obligor’s investment
in a Designated Subsidiary (but not, in any event, including the Borrower’s
investment in SSLF).

 

“Non-Investment Grade CDO Securities” means Rated CDO Securities that are direct
or synthetic debt securities (and not composite or combination securities) and
that are (a) Performing and (b) neither Investment Grade CDO Securities nor
Other Category CDO Securities.

 

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

 

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

 

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

 

“Non-Performing Bank Loans” means, collectively, Non-Performing First Lien Bank
Loans and Non-Performing Second Lien Bank Loans.

 

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

 

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

 

“Other Category CDO Securities” means (a) CDO Securities that are direct or
synthetic debt securities (and not composite or combination securities) and that
are (i) Performing and (ii) either (x) not-secured or (y) not Rated CDO
Securities and (b) CDO Securities that are direct or synthetic equity securities
or direct or synthetic composite or combination securities and that are
Performing.

 

82

--------------------------------------------------------------------------------


 

“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof, after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock
or Other Category CDO Securities, the issuer of such Portfolio Investment has
not failed to meet any scheduled redemption obligations or to pay its latest
declared cash dividend, after the expiration of any applicable grace period.

 

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

 

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

 

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

 

“Performing First Lien Bank Loans” means First Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.

 

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

 

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

 

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.

 

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.

 

“Rated CDO Securities” means CDO Securities that are rated by at least two of
S&P, Fitch and Moody’s.

 

83

--------------------------------------------------------------------------------


 

“Restricted Acquisition Asset” means, any Portfolio Investment (a) that was
owned by Allied or any of its subsidiaries and acquired by an Obligor and
(b) the underlying governing agreements for which (i) prohibit the grant of a
Lien thereon or (ii) require the satisfaction of certain conditions for the
grant of a Lien thereon.  Any such Portfolio Investment shall no longer
constitute a “Restricted Acquisition Asset” to the extent that a waiver of, or
consent under, any restriction on a pledge to the Collateral Agent contained in
the underlying governing agreements for such Restricted Acquisition Asset has
been obtained or the applicable conditions required thereunder for a pledge have
been satisfied, in each case, to permit the grant of a Lien on such Restricted
Acquisition Asset in favor of the Collateral Agent pursuant to the Security
Documents.

 

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one month of the applicable date of determination.

 

“SSLF” means the Senior Secured Loan Fund LLC (fka Unitranche Fund LLC).

 

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of the Credit Agreement.

 

“Value” means:

 

(i)                                     with respect to any Portfolio Investment
(other than a Portfolio Investment consisting of Equity Interests in a
Designated Subsidiary), the lower of:

 

(1)                                  the most recent internal fair market value
as determined pursuant to Section 5.12(b)(ii)(E); and

 

84

--------------------------------------------------------------------------------


 

(2)                                  the most recent external fair market value
as determined pursuant to Section 5.12(b)(ii)(A), (B) or (D); and

 

(ii)                                  with respect to any Portfolio Investment
consisting of Equity Interests in a Designated Subsidiary, the lowest of:

 

(1)                                  the most recent internal fair market value
as determined pursuant to Section 5.12(b)(ii)(E);

 

(2)                                  the most recent external fair market value
as determined pursuant to Section 5.12(b)(ii)(B); and

 

(3)                                  the most recent value as determined
pursuant to Section 5.12(b)(ii)(C).

 


ARTICLE VI


 


NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01.  Indebtedness.  Subject to the last sentence of this Section 6.01,
the Borrower will not, nor will it permit any other Obligor to, create, incur,
assume or permit to exist any Indebtedness, except:

 

(a)                                  Indebtedness created hereunder or under any
other Loan Document;

 

(b)                                 Permitted Indebtedness in an aggregate
amount that, taken together with Indebtedness permitted under clauses (a) and
(g) of this Section 6.01 plus the outstanding Allied 2011/12 Notes, does not
exceed the lesser of (i) the Borrowing Base and (ii) the amount required to
comply with the provisions of Section 6.07(b);

 

(c)                                  Other Permitted Indebtedness;

 

(d)                                 Indebtedness of the Borrower to or from any
other Obligor or Indebtedness of an Obligor to or from another Obligor;

 

(e)                                  repurchase obligations arising in the
ordinary course of business with respect to U.S. Government Securities;

 

85

--------------------------------------------------------------------------------


 

(f)                                    obligations payable to clearing agencies,
brokers or dealers in connection with the purchase or sale of securities in the
ordinary course of business;

 

(g)                                 other Indebtedness in an aggregate amount
not exceeding the Additional Debt Amount at any one time outstanding and that,
taken together with Indebtedness permitted under clauses (a) and (b) of this
Section 6.01 plus the outstanding Allied 2011/12 Notes, does not exceed the
lesser of (i) the Borrowing Base and (ii) the amount required to comply with the
provisions of Section 6.07(b);

 

(h)                                 obligations (including Guarantees) in
respect of Standard Securitization Undertakings; and

 

(i)                                     Permitted Allied Indebtedness.

 

In addition, the Borrower will not, and will not permit any other Subsidiary to,
create, incur, assume or permit to exist any secured Indebtedness of Allied or
Allied’s subsidiaries, except for Allied Secured Indebtedness that is assumed or
incurred on or prior to the date of the Acquisition by a Special Acquisition
Subsidiary or that would be permitted under this Section 6.01(g) above.  For the
avoidance of doubt, the foregoing sentence does not require the Borrower or any
Subsidiary to control any actions or inactions of Allied or any of Allied’s
subsidiaries prior to the Acquisition.

 

SECTION 6.02.  Liens.  Subject to the last sentence of this Section 6.02, the
Borrower will not, nor will it permit any other Obligor to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

 

(a)                                  any Lien on any property or asset of the
Borrower existing on the Restatement Effective Date and set forth in Part B of
Schedule II, provided that (i) no such Lien shall extend to any other property
or asset of the Borrower or any of its Subsidiaries and (ii) any such Lien shall
secure only those obligations which it secures on the Restatement Effective Date
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(b)                                 Liens created pursuant to the Security
Documents;

 

(c)                                  Liens on Special Equity Interests included
in the Portfolio Investments but only to the extent securing obligations in the
manner provided in the definition of “Special Equity Interests” in Section 1.01;

 

(d)                                 Liens securing Indebtedness or other
obligations in an aggregate principal amount not exceeding $25,000,000 at any
one time outstanding (which

 

86

--------------------------------------------------------------------------------


 

may cover Portfolio Investments, but only to the extent released from the Lien
in favor of the Collateral Agent in accordance with the requirements of
Section 10.03 of the Guarantee and Security Agreement), so long as at the time
thereof the aggregate amount of Indebtedness permitted under clauses (a),
(b) and (g) of Section 6.01 plus the outstanding Allied 2011/12 Notes, does not
exceed the lesser of (i) the Borrowing Base and (ii) the amount required to
comply with the provisions of Section 6.07(b); and

 

(e)                                  Permitted Liens.

 

In addition, the Borrower will not, and will not permit any other Subsidiary to,
create, incur, assume or permit to exist any Lien on its property or assets
securing any Indebtedness of Allied or Allied’s subsidiaries, except for Liens
on Allied Excepted Property or Liens in respect of other secured Indebtedness of
Allied and its subsidiaries that would be permitted under this
Section 6.02(d) above, provided that, notwithstanding the other provisions of
this Section 6.02, in no event shall any Lien securing the Allied Secured
Indebtedness extend to any other property of the Borrower or any Subsidiary. For
the avoidance of doubt, the foregoing sentence does not require the Borrower or
any Subsidiary to control any actions or inactions of Allied or any of Allied’s
subsidiaries prior to the Acquisition.

 

SECTION 6.03.  Fundamental Changes.  The Borrower will not, nor will it permit
any other Obligor to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution).  The Borrower will not, nor will it permit any
other Obligor to, acquire any business or property from, or capital stock of, or
be a party to any acquisition of, any Person, except for purchases or
acquisitions of Portfolio Investments and other assets in the normal course of
the day-to-day business activities of the Borrower and its Subsidiaries and not
in violation of the terms and conditions of this Agreement or any other Loan
Document.  The Borrower will not, nor will it permit any other Obligor to,
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of transactions, any part of its assets, whether now owned or hereafter
acquired, but excluding (x) assets sold or disposed of in the ordinary course of
business (including to make expenditures of cash in the normal course of the
day-to-day business activities of the Borrower and its Subsidiaries) and
(y) subject to the provisions of clause (d) below, Portfolio Investments (to the
extent not otherwise included in clause (x) of this Section).

 

Notwithstanding the foregoing provisions of this Section:

 

(a)                                  any Subsidiary Guarantor of the Borrower
may be merged or consolidated with or into the Borrower or any other Subsidiary
Guarantor; provided that if any such transaction shall be between a Subsidiary
Guarantor and a wholly owned Subsidiary Guarantor, the wholly owned Subsidiary
Guarantor shall be the continuing or surviving corporation;

 

87

--------------------------------------------------------------------------------


 

(b)                                 any Subsidiary Guarantor may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any wholly owned Subsidiary
Guarantor of the Borrower;

 

(c)                                  the capital stock of any Subsidiary of the
Borrower may be sold, transferred or otherwise disposed of to the Borrower or
any wholly owned Subsidiary Guarantor of the Borrower;

 

(d)                                 the Obligors may sell, transfer or otherwise
dispose of Portfolio Investments to a Designated Subsidiary under clause (a) of
the definition thereof so long as (i) after giving effect to such sale, transfer
or disposition (and any concurrent acquisitions of Portfolio Investments or
payment of outstanding Loans) the Covered Debt Amount does not exceed the
Borrowing Base and delivers a certificate of a Financial Officer to such effect
to the Administrative Agent and (ii) either (x) the amount of any excess
availability under the Borrowing Base immediately prior to such sale, transfer
or disposition is not diminished as a result of such release or (y) the
Borrowing Base immediately after giving effect to such sale, transfer or
disposition is at least 110% of the Covered Debt Amount;

 

(e)                                  the Borrower may merge or consolidate with
any other Person so long as (i) the Borrower is the continuing or surviving
entity in such transaction and (ii) at the time thereof and after giving effect
thereto, no Default shall have occurred or be continuing;

 

(f)                                    the Borrower and the other Obligors may
sell, lease, transfer or otherwise dispose of equipment or other property or
assets that do not consist of Portfolio Investments so long as the aggregate
amount of all such sales, leases, transfer and dispositions does not exceed
$10,000,000 in any fiscal year; and

 

(g)                                 the Obligors may transfer Restricted
Acquisition Assets to a Special Acquisition Subsidiary to the extent required by
the terms of the Allied Secured Indebtedness.

 

SECTION 6.04.  Investments.  The Borrower will not, nor will it permit any other
Obligor to, acquire, make or enter into, or hold, any Investments except:

 

(a)                                  operating deposit accounts with banks;

 

(b)                                 Investments by the Borrower and the
Subsidiary Guarantors in the Borrower and the Subsidiary Guarantors;

 

(c)                                  Hedging Agreements entered into in the
ordinary course of any Obligor’s financial planning and not for speculative
purposes;

 

88

--------------------------------------------------------------------------------


 

(d)                                 Portfolio Investments by the Borrower and
its Subsidiaries to the extent such Portfolio Investments are permitted under
the Investment Company Act and the Borrower’s Investment Policies;

 

(e)                                  Investments in Designated Subsidiaries; and

 

(f)                                    additional Investments up to but not
exceeding $50,000,000 in the aggregate.

 

For purposes of clause (f) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment, provided that in no
event shall the aggregate amount of such Investment be deemed to be less than
zero; the amount of an Investment shall not in any event be reduced by reason of
any write-off of such Investment nor increased by any increase in the amount of
earnings retained in the Person in which such Investment is made that have not
been dividended, distributed or otherwise paid out.

 

SECTION 6.05.  Restricted Payments.  The Borrower will not, nor will it permit
any other Obligor to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that the Borrower may declare and
pay:

 

(a)                                  dividends with respect to the capital stock
of the Borrower to the extent payable in additional shares of the Borrower’s
common stock;

 

(b)                                 dividends and distributions in either case
in cash or other property (excluding for this purpose the Borrower’s common
stock) in any taxable year of the Borrower in amounts not to exceed the amount
that is estimated in good faith by the Borrower to be required to (i) reduce to
zero for such taxable year or for the previous taxable year, its investment
company taxable income (within the meaning of section 852(b)(2) of the Code, and
reduce to zero the tax imposed by section 852(b)(3) of the Code, and (ii) avoid
federal  excise taxes for such taxable year  imposed by section 4982 of the
Code;

 

(c)                                  dividends and distributions  in each  case
in cash or other property (excluding for this purpose the Borrower’s common
stock) in addition to the dividends and distributions permitted under the
foregoing clauses (a) and (b), so long as on the date of such Restricted Payment
and after giving effect thereto:

 

(i)                                     no Default shall have occurred and be
continuing; and

 

(ii)                                  the aggregate amount of Restricted
Payments made during any taxable year of the Borrower after the Restatement
Effective Date

 

89

--------------------------------------------------------------------------------


 

under this clause (c) shall not exceed the sum of (x) an amount equal to 10% of
the taxable income of the Borrower for such taxable year determined under
section 852(b)(2) of the Code, but without regard to subparagraphs (A), (B) or
(D) thereof, minus (y) the amount, if any, by which dividends and distributions
made during such taxable year pursuant to the foregoing clause (b) (whether in
respect of such taxable year or the previous taxable year) based upon the
Borrower’s estimate of taxable income exceeded the actual amounts specified in
subclauses (i) and (ii) of such foregoing clause (b) for such taxable year; and

 

(d)                                 other Restricted Payments so long as (i) on
the date of such other Restricted Payment and after giving effect thereto
(x) the Covered Debt Amount does not exceed 90% of the Borrowing Base and (y) no
Default shall have occurred and be continuing and (ii) on the date of such other
Restricted Payment the Borrower delivers to the Administrative Agent and each
Lender a Borrowing Base Certificate as at such date demonstrating compliance
with subclause (x) after giving effect to such Restricted Payment.  For purposes
of preparing such Borrowing Base Certificate, (A) the fair market value of
Portfolio Investments for which market quotations are readily available shall be
the most recent quotation available for such Portfolio Investment and (B) the
fair market value of Portfolio Investments for which market quotations are not
readily available shall be the Value set forth in the Borrowing Base Certificate
most recently delivered by the Borrower to the Administrative Agent and the
Lenders pursuant to Section 5.01(d), provided that the Borrower shall reduce the
Value of any Portfolio Investment referred to in this sub-clause (B) to the
extent necessary to take into account any events of which the Borrower has
knowledge that adversely affect the value of such Portfolio Investment.

 

In calculating the amount of Restricted Payments made by the Borrower during any
period referred to in paragraphs (b) or (c) above, any Restricted Payments made
by Designated Subsidiaries during such period (other than any such Restricted
Payments that are made to Obligors) shall be treated as Restricted Payments made
by the Borrower during such period.

 

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary Guarantor of the Borrower to the Borrower or to any other
Subsidiary Guarantor.

 

For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.

 

SECTION 6.06.  Certain Restrictions on Subsidiaries.  The Borrower will not
permit any of its Subsidiaries (other than Designated Subsidiaries and,
following consummation of the Acquisition, for so long as the Allied Secured
Indebtedness is

 

90

--------------------------------------------------------------------------------


 

outstanding, any Special Acquisition Subsidiary) to enter into or suffer to
exist any indenture, agreement, instrument or other arrangement (other than the
Loan Documents) that prohibits or restrains, in each case in any material
respect, or imposes materially adverse conditions upon, the incurrence or
payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property (except for restrictions
imposed by the underlying governing agreements of any Restricted Acquisition
Asset and applicable only to such Restricted Acquisition Asset).

 

SECTION 6.07.  Certain Financial Covenants.


 

(a)                                  Minimum Shareholders’ Equity.  The Borrower
will not permit Shareholders’ Equity at the last day of any fiscal quarter of
the Borrower to be less than the greater of (i) 40% of the total assets of the
Borrower and its Subsidiaries as at the last day of such fiscal quarter
(determined on a consolidated basis, without duplication, in accordance with
GAAP) and (ii) $750,000,000 plus 25% of the net proceeds of the sale of Equity
Interests by the Borrower and its Subsidiaries after the Restatement Effective
Date plus, at any time after the consummation of the Acquisition, 50% of the
value of Equity Interests in the Borrower issued in connection therewith.

 

(b)                                 Asset Coverage Ratio.  The Borrower will not
permit the Asset Coverage Ratio to be less than 2.00 to 1 at any time.

 

(c)                                  Liquidity Tests.

 

(i)                                     The Borrower will not permit the
aggregate Value of the Portfolio Investments that are Cash (excluding cash cover
for outstanding Letters of Credit)  or that can be converted to Cash in fewer
than 10 Business Days without more than a 5% change in price to be less than
7.5% of the Covered Debt Amount for more than 30 consecutive Business Days
during any period when the Adjusted Covered Debt Amount is greater than 85% of
the Adjusted Borrowing Base as determined in good faith by the Borrower.

 

(ii)                                  The Borrower will not permit the aggregate
Value of the Portfolio Investments that are Cash (excluding cash cover for
outstanding Letters of Credit)  or that can be converted to Cash in fewer than
30 Business Days without more than a 10% change in price to be less than 15% of
the Covered Debt Amount for more than 30 consecutive Business Days during any
period when the Adjusted Covered Debt Amount is greater than 85% of the Adjusted
Borrowing Base, as determined in good faith by the Borrower.

 

(iii)                               The Borrower will not create, incur or
assume any Indebtedness under Section 6.01(a), (b) or (g) unless after giving
effect thereto the sum of Shareholder’s Equity and Relevant Available Funds
shall be greater than:

 

91

--------------------------------------------------------------------------------


 

(A)  the sum of (1) the aggregate Value of Portfolio Investments plus (2) the
aggregate amount of Relevant Investment Commitments of the Obligors; minus

 

(B)  the sum of (1) aggregate Value of Portfolio Investments that can be
converted to Cash in fewer than 10 Business Days without more than a 5% change
in price plus (2) the aggregate amount of Relevant Investment Commitments of the
Obligors that can be converted into Cash in fewer than 10 Business Days without
more than a 5% change in price plus (3) without duplication, the aggregate Value
of Portfolio Investments maturing on a date not later than six months after the
relevant date of determination.

 

SECTION 6.08.  Transactions with Affiliates.  The Borrower will not, and will
not permit any other Obligors to enter into any transactions with any of its
Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such other Obligor than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any other Obligors not
involving any other Affiliate, (c) Restricted Payments permitted by
Section 6.05, (d) the transactions provided in the Affiliate Agreements,
(e) transactions described or referenced on Schedule V or (f) any Investment
that results in the creation of an Affiliate.

 

SECTION 6.09.  Lines of Business.  The Borrower will not, nor will it permit any
of its Subsidiaries to, engage to any material extent in any business other than
in accordance with its Investment Policies.

 

SECTION 6.10.  No Further Negative Pledge.  The Borrower will not, and will not
permit any other Obligors to, enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Obligor to create, incur,
assume or suffer to exist any Lien upon any of its properties, assets or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following: (a) this Agreement and the other Loan Documents;
(b) covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens on the assets encumbered thereby; (c) customary restrictions
contained in leases not subject to a waiver; (d) any agreement that imposes such
restrictions only on Equity Interests in Designated Subsidiaries; (e) the
underlying governing agreements of any Restricted Acquisition Asset that impose
such restrictions only on such Restricted Acquisition Asset and (f) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the “Secured
Obligations” under and as defined in the Guarantee and Security Agreement and
does not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of

 

92

--------------------------------------------------------------------------------


 

Liens on or pledge of property of any Obligor secure the Loans or any Hedging
Agreement.

 

SECTION 6.11.  Modifications of Certain Documents.  The Borrower will not
consent to any modification, supplement or waiver of (a) any of the provisions
of any agreement, instrument or other document evidencing or relating to any
Permitted Indebtedness that would result in such Permitted Indebtedness not
meeting the requirements of the definition of “Permitted Indebtedness” set forth
in Section 1.01 of this Agreement or (b) any of the Affiliate Agreements, unless
such modification, supplement or waiver is not less favorable to the Borrower
than could be obtained on an arm’s-length basis from unrelated third parties, in
each case, without the prior consent of the Administrative Agent (with the
approval of the Required Lenders).

 

SECTION 6.12.  Permitted Indebtedness.  The Borrower will not, nor will it
permit any other Obligor to, purchase, redeem, retire or otherwise acquire for
value, or set apart any money for a sinking, defeasance or other analogous fund
for the purchase, redemption, retirement or other acquisition of, or make any
voluntary payment or prepayment of the principal of or interest on, or any other
amount owing in respect of, any Permitted Indebtedness (other than the
refinancing of such Indebtedness with Indebtedness permitted under
Section 6.01), except for (a) regularly scheduled payments, prepayments or
redemptions of principal and interest in respect thereof required pursuant to
the instruments evidencing such Permitted Indebtedness, (b) payments and
prepayments thereof required to comply with requirements of Section 2.09(c), and
(c) Specified Debt Payments permitted to be made under Section 6.13.

 

SECTION 6.13.  Specified Debt.  The Borrower will not, nor will it permit any of
its Subsidiaries to:

 

(a)                                  make any Specified Debt Payment at any
time, provided that the Borrower may make a Specified Debt Payment described in
clause (a) of the definition of Specified Debt Payment if (i) such Specified
Debt Payment does not exceed the then fair value (which fair value shall include
reasonable fees and premiums payable in connection therewith) as reasonably
determined by the Borrower of the Specified Debt purchased, redeemed, retired or
otherwise acquired thereby, (ii) at the time of and immediately after giving
effect to such Specified Debt Payment, no Default shall have occurred and be
continuing and (iii) if such Specified Debt Payment were treated as a
“Restricted Payment” for the purposes of determining compliance with
Section 6.05, such Specified Debt Payment would be permitted to be made under
Section 6.05; and

 

(b)                                 notwithstanding anything to the contrary in
Section 6.02, create, incur, assume or permit to exist any Lien securing any
Specified Debt at any time.

 

93

--------------------------------------------------------------------------------


 


ARTICLE VII


 


EVENTS OF DEFAULT


 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

(a)                                  the Borrower shall (i) fail to pay any
principal of any Loan or any reimbursement obligation in respect of any
LC Disbursement when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise or
(ii) fail to deposit any amount into the Letter of Credit Collateral Account as
required by Section 2.08(a) on the Commitment Termination Date;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five or more Business Days;

 

(c)                                  any representation or warranty made (or
deemed made pursuant to Section 4.02) by or on behalf of the Borrower or any of
its Subsidiaries in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, shall prove to have been incorrect when made or
deemed made in any material respect;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in (i) Section 5.03 (with
respect to the Borrower’s existence) or Sections 5.08(a) and (b) or in
Article VI or any Obligor shall default in the performance of any of its
obligations contained in Section 7 of the Guarantee and Security Agreement or
(ii) Sections 5.01(e) and (f) or 5.02 and such failure shall continue unremedied
for a period of five or more days after notice thereof by the Administrative
Agent (given at the request of any Lender) to the Borrower;

 

(e)                                  a Borrowing Base Deficiency shall occur and
continue unremedied for a period of five or more Business Days after delivery of
a Borrowing Base Certificate demonstrating such Borrowing Base Deficiency
pursuant to Section 5.01(e), provided that it shall not be an Event of Default
hereunder if the Borrower shall present the Administrative Agent with a
reasonably feasible plan to enable such Borrowing Base Deficiency to be cured
within 30 Business Days (which 30-Business Day period shall include the five
Business Days permitted for

 

94

--------------------------------------------------------------------------------


 

delivery of such plan), so long as such Borrowing Base Deficiency is cured
within such 30-Business Day period;

 

(f)                                    the Borrower or any Obligor, as
applicable, shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (d) or (e) of this Article) or any other Loan Document and such failure
shall continue unremedied for a period of 30 or more days after notice thereof
from the Administrative Agent (given at the request of any Lender) to the
Borrower;

 

(g)                                 the Borrower or any of its Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, taking into account (other than with respect to payments
of principal) any applicable grace period;

 

(h)                                 any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that shall continue unremedied for any applicable period of time sufficient to
enable or permit the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (h) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

 

(i)                                     an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any of its
Subsidiaries or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed and unstayed for a
period of 60 or more days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(j)                                     the Borrower or any of its Subsidiaries
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries or for a substantial part of its

 

95

--------------------------------------------------------------------------------


 

assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(k)                                  the Borrower or any of its Subsidiaries
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(l)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $25,000,000 shall be rendered against
the Borrower or any of its Subsidiaries or any combination thereof and (i) the
same shall remain undischarged for a period of 30 consecutive days following the
entry of such judgment during which 30 day period such judgment shall not have
been vacated, stayed, discharged or bonded pending appeal, or (ii) any action
shall be legally taken by a judgment creditor to attach or levy upon any assets
of the Borrower or any of its Subsidiaries to enforce any such judgment;

 

(m)                               an ERISA Event shall have occurred that, in
the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(n)                                 a Change in Control shall occur;

 

(o)                                 Ares Capital Management shall cease to be
the investment advisor for the Borrower;

 

(p)                                 the Liens created by the Security Documents
shall, at any time with respect to Portfolio Investments having an aggregate
Value in excess of 5% of the aggregate Value of all Portfolio Investments, not
be valid and perfected (to the extent perfection by filing, registration,
recordation, possession or control is required herein or therein) in favor of
the Administrative Agent, free and clear of all other Liens (other than Liens
permitted under Section 6.02 or under the respective Security Documents);

 

(q)                                 except for expiration in accordance with its
terms, any of the Security Documents shall for whatever reason be terminated or
cease to be in full force and effect in any material respect, or the
enforceability thereof shall be contested by the Borrower;

 

(r)                                    the Obligors shall at any time, without
the consent of the Required Lenders, (i) modify, supplement or waive in any
material respect the Investment Policies (other than any modification,
supplement or waiver required by any applicable law, rule or regulation),
provided that it shall not be deemed a modification in any material respect of
the Investment Policies if the permitted investment size of the Portfolio
Investments proportionately increases as the size of the Borrower’s capital base
changes; (ii) modify, supplement or waive in any

 

96

--------------------------------------------------------------------------------


 

material respect the Valuation Policy (other than any modification, supplement
or waiver required under GAAP or required by any applicable law, rule or
regulation), (iii) fail to comply with the Valuation Policy in any material
respect, or (iv) fail to comply with the Investment Policies if the same could
reasonably be expected to result in a Material Adverse Effect, and in the case
of sub-clauses (iii) and (iv) of this clause (r), such failure shall continue
unremedied for a period of 30 or more days after the earlier of notice thereof
by the Administrative Agent (given at the request of any Lender) to the Borrower
or knowledge thereof by a Financial Officer.

 

(s)                                  any Designated Subsidiary shall either
(i) make any dividend or other distribution (whether in cash, securities or
other property) with respect to any shares of any class of capital stock of the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
shares of capital stock of the Borrower or any option, warrant or other right to
acquire any such shares of capital stock of the Borrower that, if such actions
were undertaken by the Obligors, would not be permitted under Section 6.05 or
(ii) purchase, redeem, retire or otherwise acquire for value, or set apart any
money for a sinking, defeasance or other analogous fund for the purchase,
redemption, retirement or other acquisition of, or make any voluntary payment or
prepayment of the principal of or interest on, or any other amount owing in
respect of, any Permitted Indebtedness that, if such actions were undertaken by
the Obligors, would not be permitted under Section 6.12;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in
clause (i) or (j) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the

 

97

--------------------------------------------------------------------------------


 

Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.

 


ARTICLE VIII


 


THE ADMINISTRATIVE AGENT


 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered

 

98

--------------------------------------------------------------------------------


 

hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein or therein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower not to be unreasonably
withheld (or, if an Event of Default has occurred and is continuing in
consultation with the Borrower), to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the

 

99

--------------------------------------------------------------------------------


 

retiring Administrative Agent shall be discharged from its duties and
obligations hereunder (if not already discharged therefrom as provided above in
this paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented.

 

100

--------------------------------------------------------------------------------


 


ARTICLE IX

 


MISCELLANEOUS

 

SECTION 9.01.  Notices; Electronic Communications

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)            if to the Borrower, to it at 280 Park Avenue, 22nd Floor East,
New York, NY 10017, Attention of Michael J. Arougheti, President (Telecopy
No. (212) 750-1777; Telephone No. (212) 750-7300); with a copy to Ares
Management LLC, at 2000 Avenue of the Stars, 12th Floor, Los Angeles, CA, 90067
Attention of Rick Davis (Telephone No. (310) 201-4111);

 

(ii)           if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
1111 Fannin Street, 10th Floor, Houston, Texas 77002-8069, Attention of Missy
Barbosa (Telecopy No. (713) 750-2223; Telephone No. (713) 750-3570);

 

(iii)          if to the Issuing Bank, to JPMorgan Chase Bank, N.A., Attention
of Letter of Credit Department, 10420 Highland Manor Drive, Floor 4, Tampa, FL
33610-9128, (Telecopy No. (813) 432-5162; Telephone No. (866) 632-5101); and

 

(iv)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt. 
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Section 2.05 if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to

 

101

--------------------------------------------------------------------------------


 

procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           Documents to be Delivered under Sections 5.01 and 5.12(a).  For so
long as an Intralinks™ or equivalent website is available to each of the Lenders
hereunder, the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering one hard copy thereof to the Administrative Agent and either an
electronic copy or a notice identifying the website where such information is
located for posting by the Administrative Agent on Intralinks™ or such
equivalent website, provided that the Administrative Agent shall have no
responsibility to maintain access to intralinks or an equivalent website.

 


SECTION 9.02.  WAIVERS; AMENDMENTS.

 

(a)           No Deemed Waivers; Remedies Cumulative.  No failure or delay by
the Administrative Agent, the Issuing Bank or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)           Amendments to this Agreement.  Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement

 

102

--------------------------------------------------------------------------------


 

or agreements in writing entered into by the Borrower and the Required Lenders
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall

 

(i)            increase the Commitment of any Lender without the written consent
of such Lender,

 

(ii)           reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby,

 

(iii)          postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby,

 

(iv)          change Section 2.16(b), (c) or (d) in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender affected thereby, or

 

(v)           change any of the provisions of this Section or the percentage in
the definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank, as the case may be and (y) the consent of Lenders holding not less
than two-thirds of the Revolving Credit Exposure and unused Commitments will be
required (A) for any adverse change affecting the provisions of this Agreement
relating to the calculation of the Borrowing Base (including the definitions set
forth in Section 5.13) or the provisions of Section 5.12(c)(ii) unless otherwise
expressly provided herein and (B) for any release of Collateral other than for
fair value or as otherwise permitted hereunder or under the other Loan
Documents.

 

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount.  In addition, whenever a waiver, amendment
or modification requires the consent of a Lender “affected” thereby, such
waiver, amendment or modification shall, upon consent of such Lender, become
effective as to such Lender

 

103

--------------------------------------------------------------------------------


 

whether or not it becomes effective as to any other Lender, so long as the
Required Lenders consent to such waiver, amendment or modification as provided
above.

 

(c)           Amendments to Security Documents.  No Security Document nor any
provision thereof may be waived, amended or modified, nor may the Liens thereof
be spread to secure any additional obligations (excluding any increase in the
Loans and Letters of Credit hereunder pursuant to a Commitment Increase under
Section 2.07(e)) except pursuant to an agreement or agreements in writing
entered into by the Borrower, and by the Administrative Agent with the consent
of the Required Lenders; provided that, (i) without the written consent of each
Lender, no such agreement shall release all or substantially all of the Obligors
from their respective obligations under the Security Documents and (ii) without
the written consent of each Lender, no such agreement shall release all or
substantially all of the collateral security or otherwise terminate all or
substantially all of the Liens under the Security Documents, alter the relative
priorities of the obligations entitled to the Liens created under the Security
Documents (except in connection with securing additional obligations equally and
ratably with the Loans and other obligations hereunder) with respect to all or
substantially all of the collateral security provided thereby, or release all or
substantially all of the guarantors under the Guarantee and Security Agreement
from their guarantee obligations thereunder, except that no such consent shall
be required, and the Administrative Agent is hereby authorized (and so agrees
with the Borrower) to direct the Collateral Agent under the Guarantee and
Security Agreement to, and in addition to the rights of such parties under the
Guarantee and Security Agreement, the Administrative Agent and the Collateral
Agent under the Guarantee and Security Agreement may, (1) release any Lien
covering property (and to release any such guarantor) that is the subject of
either a disposition of property permitted hereunder or a disposition to which
the Required Lenders have consented and (2) release from the Guarantee and
Security Agreement any “Subsidiary Guarantor” (and any property of such
Subsidiary Guarantor) that is designated as a “Designated Subsidiary” in
accordance with this Agreement or which ceases to be consolidated on the
Borrower’s financial statements and is no longer required to be a “Subsidiary
Guarantor”, so long as (A) after giving effect to any such release under this
clause (2) (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans) the Covered Debt Amount does not exceed the Borrowing Base
and the Borrower delivers a certificate of a Financial Officer to such effect to
the Administrative Agent and (B) either (I) the amount of any excess
availability under the Borrowing Base immediately prior to such release is not
diminished as a result of such release or (II) the Borrowing Base immediately
after giving effect to such release is at least 110% of the Covered Debt Amount.

 

(d)           Replacement of Non-Consenting Lender.  If, in connection with any
proposed change, waiver, discharge or termination to any of the provisions of
this Agreement as contemplated by this Section 9.02, the consent of one or more
Lenders whose consent is required for such proposed change, waiver, discharge or
termination is not obtained, then (so long as no Event of Default has occurred
and is continuing) the Borrower shall have the right, at its sole cost and
expense, to replace each such non- consenting Lender or Lenders with one or more
replacement Lenders pursuant to Section 

 

104

--------------------------------------------------------------------------------


 

2.18(b) so long as at the time of such replacement, each such replacement Lender
consents to the proposed change, waiver, discharge or termination.

 


SECTION 9.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein (as amended and restated hereby), the preparation
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), subject to any limitation previously agreed in writing, (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof and (iv) and all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (other than Taxes or Other Taxes which
shall only be indemnified by the Borrower to the extent provided in
Section 2.15), including the fees, charges and disbursements of any counsel for
any Indemnitee, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit) or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent

 

105

--------------------------------------------------------------------------------


 

that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the fraud, willful misconduct or gross
negligence of such Indemnitee or (ii) a claim brought against such Indemnitee
for breach in bad faith of such Indemnitee’s obligations under this Agreement or
the other Loan Documents, if there has been a final and nonappealable judgment
against such Indemnitee on such claim as determined by a court of competent
jurisdiction.

 

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower fails
to pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Issuing Bank, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank in its capacity as
such.

 

(d)           Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 

(e)           Payments.  All amounts due under this Section shall be payable
promptly after written demand therefor.

 


SECTION 9.04.  SUCCESSORS AND ASSIGNS.


 

(a)           Assignments Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto,

 

106

--------------------------------------------------------------------------------


 

their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.

 

(i)            Assignments Generally.  Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans and LC Exposure at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if an
Event of Default has occurred and is continuing, any other assignee; and

 

(B)           the Administrative Agent and the Issuing Bank.

 

(ii)           Certain Conditions to Assignments.  Assignments shall be subject
to the following additional conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans and LC Exposure, the amount of the Commitment or
Loans and LC Exposure of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
U.S. $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)           each partial assignment of any Commitments or Loans and LC
Exposure shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Commitments, Loans and LC Exposure;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender) (for which the Borrower and the Guarantors shall
not be obligated); and

 

107

--------------------------------------------------------------------------------


 

(D)          the assignee, if it shall not already be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

(iii)          Effectiveness of Assignments.  Subject to acceptance and
recording thereof pursuant to paragraph (c) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(c)           Maintenance of Registers by Administrative Agent.  The
Administrative Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices in New York City a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Registers” and each individually, a “Register”).  The
entries in the Registers shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Registers pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Registers shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)           Acceptance of Assignments by Administrative Agent.  Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(e)           Participations.  Any Lender may, with the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), sell participations
to one or

 

108

--------------------------------------------------------------------------------


 

more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans and LC
Disbursements owing to it); provided that (i) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.13, 2.14
and 2.15 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.16(d) as though it were a Lender hereunder.

 

(f)            Limitations on Rights of Participants.  A Participant shall not
be entitled to receive any greater payment under Section 2.13, 2.14 or 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.15 as though it were a Lender
and in the case of a Participant claiming exemption for portfolio interest under
Section 871(h) or 881(c) of the Code, the applicable Lender shall provide the
Borrower with satisfactory evidence that the participation is in registered form
and shall permit the Borrower to review such register as reasonably needed for
the Borrower to comply with its obligations under applicable laws and
regulations.

 

(g)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

 

109

--------------------------------------------------------------------------------

 


 

(h)                                 No Assignments to the Borrower or
Affiliates.  Anything in this Section to the contrary notwithstanding, no Lender
may assign or participate any interest in any Loan or LC Exposure held by it
hereunder to the Borrower or any of its Affiliates or Subsidiaries without the
prior consent of each Lender.

 

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)                                  Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be,

 

110

--------------------------------------------------------------------------------


 

to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 


SECTION 9.09.  GOVERNING LAW; JURISDICTION; ETC.


 

(a)                                  Governing Law.  This Agreement shall be
construed in accordance with and governed by the law of the State of New York.

 

(b)                                 Submission to Jurisdiction.  The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

 

111

--------------------------------------------------------------------------------


 

(c)                                  Waiver of Venue.  The Borrower hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)                                 Service of Process.  Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 9.01.  Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.  Judgment Currency.  This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency.  The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder.  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered.  The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled

 

112

--------------------------------------------------------------------------------


 

Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

 

SECTION 9.12.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 


SECTION 9.13.  TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.


 

(a)                                  Treatment of Certain Information.  The
Borrower acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to the Borrower or one or
more of its Subsidiaries (in connection with this Agreement or otherwise) by any
Lender or by one or more subsidiaries or affiliates of such Lender and the
Borrower hereby authorizes each Lender to share any information delivered to
such Lender by the Borrower and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such subsidiary or affiliate, it being understood that any such subsidiary
or affiliate receiving such information shall be bound by the provisions of
paragraph (b) of this Section as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

(b)                                 Confidentiality.  Each of the Administrative
Agent, the Lenders and the Issuing Bank agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority), (iii) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (iv) to any other
party hereto, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any assignee of or Participant in, or

 

113

--------------------------------------------------------------------------------


 

any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower or (viii) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses or any Portfolio Investment,
other than any such information that is available to the Administrative Agent,
any Lender or the Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries, provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the
Restatement Effective Date, such information is clearly identified at the time
of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 9.14.  USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.

 

SECTION 9.15.  First Amendment.  The waiver set forth in Section 3 of the First
Amendment shall apply, mutatis mutandis, to the Excluded Entities and this
Agreement as if more fully set forth herein.

 

SECTION 9.16.  Amendment to Security Agreement.  The definition of “Secured
Party” as set forth in Section 1.02 of the Guarantee and Security Agreement is
hereby amended in its entirety as follows:

 

“Secured Party” means, collectively, the Lenders, the Administrative Agent, each
Designated Indebtedness Holder, each Financing Agent, each holder of any Hedging
Agreement Obligations and the Collateral Agent.

 

SECTION 9.17.  Amendment to Intercreditor Agreement.  By its signature below,
each Lender authorizes and instructs the Collateral Agent to enter into the
First Amendment to Intercreditor Agreement in substantially the form attached
hereto as Exhibit H.

 

114

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

ARES CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Richard S. Davis

 

 

Title:

Chief Financial Officer

 

115

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

JPMORGAN CHASE BANK, N.A.,

individually, as Issuing Bank and as Administrative Agent

 

 

 

 

 

By:

/s/ Jeanne O’Connell Horn

 

 

Title:

Vice President

 

116

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Christopher Choi

 

 

Title:   Vice President

 

117

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ William Christensen

 

 

Title:   Director

 

118

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, Chicago Branch

 

 

 

 

 

By:

/s/ Catherine Grycz

 

 

Title:   Vice President

 

119

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By:

/s/ Marie Haddad

 

 

Title:   Associate Director

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Title:   Associate Director

 

120

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Robert Chesley

 

 

Title:   Director

 

 

 

 

 

By:

/s/ Michael Campites

 

 

Title:  Vice President

 

121

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

/s/ Ryan Vetsch

 

 

Title:   Authorized Signatory

 

122

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, NA

 

 

 

 

 

By:

/s/ Brandon L. Feitelson

 

 

Title:   Vice President

 

123

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Gregory Drabik

 

 

Title:   Vice President

 

124

--------------------------------------------------------------------------------

 